 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$75,000,000

CREDIT AGREEMENT

dated as of December 23, 2004,

by and among

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.,
a Virginia corporation,
PHARMACEUTICAL RESEARCH ASSOCIATES, GmbH
a company organized under the laws of Germany,
PHARM RESEARCH ASSOCIATES (UK) LIMITED,
a company organized under the laws of England and Wales,
as Borrowers,

PHARMACEUTICAL RESEARCH ASSOCIATES INTERNATIONAL, INC.,
a company organized under the laws of Canada,
as the Canadian Borrower,

PRA INTERNATIONAL,
a Delaware corporation,
PRA SUB, INC.,
a Delaware corporation,
PRA INTERNATIONAL OPERATIONS, INC.
a Delaware corporation,
as Parents

the Lenders referred to herein,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,

CANADIAN IMPERIAL BANK OF COMMERCE,
as Canadian Dollar Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and
Issuing Lender,

WACHOVIA CAPITAL MARKETS, LLC
as Co-Lead Arranger and Sole Book Manager
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Lead Arranger



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Definitions and Provisions
    23  
SECTION 1.3 Accounting Terms
    23  
SECTION 1.4 UCC Terms
    24  
SECTION 1.5 Rounding
    24  
SECTION 1.6 References to Agreement and Laws
    24  
SECTION 1.7 Times of Day
    24  
SECTION 1.8 Letter of Credit Amounts; Other Amounts
    24  
SECTION 1.9 Effectiveness of Euro Provisions
    24  
ARTICLE II REVOLVING CREDIT FACILITY
    24  
SECTION 2.1 Revolving Credit Loans
    24  
SECTION 2.2 Canadian Dollar Loans
    25  
SECTION 2.3 Swingline Loans
    27  
SECTION 2.4 Procedure for Advances of Loans
    29  
SECTION 2.5 Repayment of Loans
    31  
SECTION 2.6 Permanent Reduction of the Aggregate Commitment
    34  
SECTION 2.7 Termination of Revolving Credit Facility
    35  
SECTION 2.8 Nature of Obligations
    35  
SECTION 2.9 Increase of Aggregate Commitment
    35  
ARTICLE III LETTER OF CREDIT FACILITY
    37  
SECTION 3.1 L/C Commitment
    37  
SECTION 3.2 Procedure for Issuance of Letters of Credit
    37  
SECTION 3.3 Commissions and Other Charges
    38  
SECTION 3.4 L/C Participations
    38  
SECTION 3.5 Reimbursement Obligation of the Borrowers
    40  
SECTION 3.6 Obligations Absolute
    41  
SECTION 3.7 Effect of Letter of Credit Application
    41  
ARTICLE IV GENERAL LOAN PROVISIONS
    41  
SECTION 4.1 Interest
    41  
SECTION 4.2 Notice and Manner of Conversion or Continuation of Revolving Credit
Loans
    44  
SECTION 4.3 Fees
    45  
SECTION 4.4 Manner of Payment
    45  
SECTION 4.5 Evidence of Indebtedness
    47  
SECTION 4.6 Adjustments
    48  
SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
    48  
SECTION 4.8 Redenomination of Alternative Currency Loans
    49  

i



--------------------------------------------------------------------------------



 



         
SECTION 4.9. Regulatory Limitation
    50  
SECTION 4.10 Changed Circumstances
    50  
SECTION 4.11 Indemnity
    51  
SECTION 4.12 Increased Costs
    52  
SECTION 4.13 Taxes
    54  
SECTION 4.14 Mitigation Obligations; Replacement of Lenders
    57  
SECTION 4.15 Redenomination of Canadian Dollar Loans
    58  
SECTION 4.16 U.S. Borrower as Agent for the Foreign Borrowers
    58  
SECTION 4.17. Rounding and Other Reasonable Changes
    58  
ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING
    58  
SECTION 5.1 Closing
    58  
SECTION 5.2 Conditions to Closing and Initial Extensions of Credit
    58  
SECTION 5.3 Conditions to All Extensions of Credit
    62  
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
    62  
SECTION 6.1 Representations and Warranties
    62  
SECTION 6.2 Survival of Representations and Warranties, Etc.
    70  
ARTICLE VII FINANCIAL INFORMATION AND NOTICES
    70  
SECTION 7.1 Financial Statements and Projections
    70  
SECTION 7.2 Officer’s Compliance Certificate
    72  
SECTION 7.3 Accountants’ Certificate
    72  
SECTION 7.4 Other Reports
    72  
SECTION 7.5 Notice of Litigation and Other Matters
    72  
ARTICLE VIII AFFIRMATIVE COVENANTS
    73  
SECTION 8.1 Preservation of Corporate Existence and Related Matters
    73  
SECTION 8.2 Maintenance of Property
    74  
SECTION 8.3 Insurance
    74  
SECTION 8.4 Accounting Methods and Financial Records
    74  
SECTION 8.5 Payment and Performance of Obligations
    74  
SECTION 8.6 Compliance With Laws and Approvals
    74  
SECTION 8.7 Environmental Laws
    74  
SECTION 8.8 Compliance with ERISA
    75  
SECTION 8.9 Compliance With Agreements
    75  
SECTION 8.10 Visits and Inspections
    75  
SECTION 8.11 Additional Subsidiaries
    76  
SECTION 8.12 Use of Proceeds
    76  
SECTION 8.13 Further Assurances
    76  
ARTICLE IX FINANCIAL COVENANTS
    76  
SECTION 9.1 Maximum Total Leverage Ratio
    76  

ii



--------------------------------------------------------------------------------



 



         
SECTION 9.2 Minimum Fixed Charge Coverage Ratio
    77  
SECTION 9.3 Minimum Net Worth
    77  
ARTICLE X NEGATIVE COVENANTS
    77  
SECTION 10.1 Limitations on Indebtedness
    77  
SECTION 10.2 Limitations on Liens
    79  
SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions
    80  
SECTION 10.4 Limitations on Mergers and Liquidation
    82  
SECTION 10.5 Limitations on Sale of Assets
    83  
SECTION 10.6 Limitations on Dividends and Distributions
    84  
SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock
    84  
SECTION 10.8 Transactions with Affiliates
    85  
SECTION 10.9 Certain Accounting Changes; Organizational Documents
    85  
SECTION 10.10 Amendments; Payments and Prepayments of Subordinated Indebtedness
    85  
SECTION 10.11 Restrictive Agreements
    85  
SECTION 10.12 Nature of Business
    86  
ARTICLE XI UNCONDITIONAL GUARANTY
    86  
SECTION 11.1 Guaranty of Obligations
    86  
SECTION 11.2 Bankruptcy Limitations on each Parent Guarantor
    86  
SECTION 11.3 Nature of Guaranty
    87  
SECTION 11.4 Demand by the Administrative Agent
    88  
SECTION 11.5 Waivers
    88  
SECTION 11.6 Modification of Loan Documents etc.
    88  
SECTION 11.7 Reinstatement
    89  
SECTION 11.8 No Subrogation
    89  
SECTION 11.9 Agreements for Reimbursement
    90  
ARTICLE XII DEFAULT AND REMEDIES
    90  
SECTION 12.1 Events of Default
    90  
SECTION 12.2 Remedies
    93  
SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc.
    93  
SECTION 12.4 Crediting of Payments and Proceeds
    94  
SECTION 12.5 Administrative Agent May File Proofs of Claim
    94  
SECTION 12.6 Judgment Currency
    95  
ARTICLE XIII THE ADMINISTRATIVE AGENT
    96  
SECTION 13.1 Appointment and Authority
    96  
SECTION 13.2 Delegation of Duties
    96  
SECTION 13.3 Exculpatory Provisions
    96  
SECTION 13.4 Reliance by the Administrative Agent
    97  
SECTION 13.5 Notice of Default
    97  
SECTION 13.6 Non-Reliance on the Administrative Agent and Other Lenders
    98  
SECTION 13.7 Indemnification
    98  

iii



--------------------------------------------------------------------------------



 



         
SECTION 13.8 The Administrative Agent in Its Individual Capacity
    99  
SECTION 13.9 Resignation of the Administrative Agent; Successor Administrative
Agent
    99  
SECTION 13.10 Guaranty Matters
    100  
SECTION 13.11 Other Agents, Arrangers and Managers
    100  
SECTION 13.12 Hedging Counterparties
    100  
SECTION 13.13 Mandatory Cost Information
    100  
ARTICLE XIV MISCELLANEOUS
    101  
SECTION 14.1 Notices
    101  
SECTION 14.2 Amendments, Waivers and Consents
    102  
SECTION 14.3 Expenses; Indemnity
    104  
SECTION 14.4 Set-off
    105  
SECTION 14.5 Governing Law
    105  
SECTION 14.6 Jurisdiction and Venue
    106  
SECTION 14.7 Waiver of Jury Trial
    106  
SECTION 14.8 Reversal of Payments
    107  
SECTION 14.9 Injunctive Relief; Punitive Damages
    107  
SECTION 14.10 Accounting Matters
    107  
SECTION 14.11 Successors and Assigns; Participations
    108  
SECTION 14.12 Confidentiality
    110  
SECTION 14.13 Acknowledgement
    111  
SECTION 14.14 Performance of Duties
    111  
SECTION 14.15 All Powers Coupled with Interest
    111  
SECTION 14.16 Survival of Indemnities
    111  
SECTION 14.17 Titles and Captions
    112  
SECTION 14.18 Severability of Provisions
    112  
SECTION 14.19 Counterparts
    112  
SECTION 14.20 Integration
    112  
SECTION 14.21 Term of Agreement
    112  
SECTION 14.22 Advice of Counsel, No Strict Construction
    112  
SECTION 14.23 Inconsistencies with Other Documents; Independent Effect of
Covenants
    112  
SECTION 14.24 Continuity of Contract
    113  
SECTION 14.25 Language
    113  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Swingline Note
Exhibit A-3
  -   Form of Canadian Dollar Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Notice of Account Designation
Exhibit D
  -   Form of Notice of Prepayment
Exhibit E
  -   Form of Notice of Conversion/Continuation
Exhibit F
  -   Form of Officer’s Compliance Certificate
Exhibit G
  -   Form of Assignment and Assumption
Exhibit H
  -   Form of Subsidiary Guaranty Agreement

SCHEDULES

         
Schedule 1.1(a)
  -   Mandatory Cost Calculation
Schedule 1.1(b)
  -   Existing Letters of Credit
Schedule 1.1(c)
  -   EBITDA Addbacks
Schedule 6.1(a)
  -   Jurisdictions of Organization and Qualification
Schedule 6.1(b)
  -   Subsidiaries and Capitalization
Schedule 6.1(i)
  -   ERISA Plans
Schedule 6.1(l)
  -   Material Contracts
Schedule 6.1(m)
  -   Labor and Collective Bargaining Agreements
Schedule 6.1(t)
  -   Indebtedness and Guaranty Obligations
Schedule 6.1(u)
  -   Litigation
Schedule 10.2
  -   Existing Liens
Schedule 10.3
  -   Existing Loans, Advances and Investments
Schedule 10.8
  -   Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of December 23, 2004, by and among PRA
INTERNATIONAL, a Delaware corporation (the “Company”), PRA SUB, INC., a Delaware
Corporation (“PRA Sub”), PRA INTERNATIONAL OPERATIONS, INC., a Delaware
corporation (“PRA International”, and collectively with the Company and PRA Sub,
the “Parents”), PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia corporation
(the “U.S. Borrower”), PHARMACEUTICAL RESEARCH ASSOCIATES INTERNATIONAL, INC., a
company organized under the laws of Canada (the “Canadian Borrower”),
PHARMACEUTICAL RESEARCH ASSOCIATES GmbH, a company organized under the laws of
Germany (the “German Borrower”), PHARM RESEARCH ASSOCIATES (UK) LIMITED, a
company organized under the laws of England and Wales (the “UK Borrower”) (each
of the Canadian Borrower, the German Borrower and the UK Borrower, a “Foreign
Borrower”, and collectively, the “Foreign Borrowers” and, together with the U.S.
Borrower, the “Borrowers”) the lenders who are or may become a party to this
Agreement (collectively, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders, CANADIAN
IMPERIAL BANK OF COMMERCE, as Canadian Dollar Lender and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent.

STATEMENT OF PURPOSE

     The Borrowers have requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrowers on the terms and conditions of this
Agreement.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

     “Administrative Agent” means Wachovia in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.9.

     “Administrative Agent’s Correspondent” means Wachovia Bank, National
Association, London Branch, or any other financial institution designated by the
Administrative Agent to act as its correspondent hereunder with respect to the
distribution and payment of Alternative Currency Loans.

     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).





--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary of any Credit Party) which directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such first Person or any of its Subsidiaries. The term “control” means
(a) the power to vote twenty percent (20%) or more of the securities or other
equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

     “Aggregate Commitment” means the aggregate amount of the Revolving Credit
Lenders’ Commitments hereunder, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms
hereof. On the Closing Date, the Aggregate Commitment shall be Seventy-Five
Million Dollars ($75,000,000).

     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

     “Alternative Currency” means (a) the euro, (b) the Pound Sterling, and
(c) the Canadian Dollar, and, with the prior written consent of the
Administrative Agent and the Revolving Credit Lenders, any other lawful currency
(other than Dollars) which is freely transferable and convertible into Dollars
in the United States currency market and freely available to all of the
Revolving Credit Lenders in the London interbank deposit market.

     “Alternative Currency Amount” means with respect to each Loan made or
continued (or to be made or continued), or Letter of Credit issued or extended
(or to be issued or extended), in an Alternative Currency, the amount of such
Alternative Currency which is equivalent to the principal amount in Dollars of
such Loan or Letter of Credit at the most favorable spot exchange rate
determined by the Administrative Agent to be available to it at approximately
11:00 a.m. two (2) Business Days before such Loan is made or continued (or to be
made or continued), or Letter of Credit issued or extended (or to be issued or
extended). When used with respect to any other sum expressed in Dollars,
“Alternative Currency Amount” shall mean the amount of such Alternative Currency
which is equivalent to the amount so expressed in Dollars at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it
at the relevant time.

     “Alternative Currency Commitment” means the lesser of (a) the greater of
(i) one-third of the Aggregate Commitment and (ii) $25,000,000 and (b) the
Aggregate Commitment, as such amount may be reduced or modified at any time or
from time to time pursuant to the terms hereof.

     “Alternative Currency Loan” means any Revolving Credit Loan denominated in
an Alternative Currency or a Canadian Dollar Loan, as the context requires, and
all such Alternative Currency Loans and Canadian Dollar Loans collectively as
the context requires.

2



--------------------------------------------------------------------------------



 



     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

     “Applicable Margin” means the corresponding percentages per annum as set
forth below provided, that with respect to each LIBOR Rate Loan made in an
Alternative Currency other than Canadian Dollars, the Applicable Margin shall be
increased by an amount equal to the applicable Mandatory Cost:

                                  Applicable Base                 Rate and
Canadian   Applicable     Tier

--------------------------------------------------------------------------------

  Total Leverage Ratio

--------------------------------------------------------------------------------

  Base Rate Margin

--------------------------------------------------------------------------------

  LIBOR Margin

--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

I
  Greater than or equal to 1.50 to 1.00     0.50 %     1.75 %   0.375 %
II
  Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00     0.25 %  
  1.50 %   0.375 %
III
  Less than 1.00 to 1.00     0.00 %     1.25 %   0.250 %

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the date by which the
Company and the U.S. Borrower, on behalf of the Borrowers, is required to
provide an Officer’s Compliance Certificate pursuant to Section 7.2 for the most
recently ended fiscal quarter of the Company; provided, however, that (a) the
Applicable Margin shall be based on Pricing Level III until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Total Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company preceding the
applicable Calculation Date, and (b) if the Company and the U.S. Borrower fail
to provide the Officer’s Compliance Certificate as required by Section 7.2 for
the most recently ended fiscal quarter of the Company preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Company preceding such Calculation Date. Except as
set forth above, the Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

     “Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

     “Arbitration Rules” has the meaning assigned thereto in Section 14.7(a).

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by

3



--------------------------------------------------------------------------------



 



Section 14.11), and accepted by the Administrative Agent, in substantially the
form of Exhibit G or any other form approved by the Administrative Agent.

     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

     “Available Cash” means, as of any date of determination, the aggregate
amount of all cash and cash equivalents of the Credit Parties as determined in
accordance with GAAP for presentation on the Company’s financial statements as
of such date of determination.

     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).

     “Benefited Lender” has the meaning assigned thereto in Section 4.6.

     “Borrowers” has the meaning assigned thereto in the preamble.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Applicable Laws of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

               (a) if such day relates to any interest rate settings as to a
LIBOR Rate Loan denominated in Dollars, any funding, disbursements, settlements
and payments in Dollars in respect of any LIBOR Rate Loan, or any other dealings
in Dollars to be carried out pursuant to this Agreement in respect of any such
LIBOR Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

               (b) if such day relates to any interest rate settings as to a
LIBOR Rate Loan denominated in euro, any fundings, disbursements, settlements
and payments in euro in respect of any such LIBOR Rate Loan, or any other
dealings in euro to be carried out pursuant to this Agreement in respect of any
such LIBOR Rate Loan, means a TARGET Day;

               (c) if such day relates to any interest rate settings as to a
LIBOR Rate Loan denominated in a currency other than Dollars or euro, means any
such day on which

4



--------------------------------------------------------------------------------



 



dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;

               (d) if such day relates to any interest rate settings or payments
of principal and interest on Canadian Dollar Loans, means any day on which banks
are open for business in Toronto, Ontario; and

               (e) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or euro in respect of
a LIBOR Rate Loan denominated in a currency other than Dollars or euro, or any
other dealings in any currency other than Dollars or euro to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

     “Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

     “Canadian Base Rate” means at any time, the greater of (a) the rate of
interest publicly announced from time to time by the Canadian Reference Bank as
its prime rate in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada (which such rate is not necessarily the
most favored rate of the Canadian Reference Bank and the Canadian Reference Bank
may lend to its customers at rates that are at, above or below such rate) or, if
the Canadian Reference Bank ceases to announce a rate so designated, any similar
successor rate designated by the Canadian Reference Bank and (b) the annual rate
of interest equal to the sum of (i) the CDOR Rate at such time plus (ii) one
percent (1%) per annum.

     “Canadian Base Rate Loan” means any Canadian Dollar Loan which bears
interest at a rate determined by reference to the Canadian Base Rate.

     “Canadian Borrower” has the meaning assigned thereto in the preamble.

     “Canadian Dollar” or “C$” means, at any time of determination, the then
official currency of Canada.

     “Canadian Dollar Commitment” means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the Alternative Currency Commitment.

     “Canadian Dollar Lender” means Canadian Imperial Bank of Commerce, in its
capacity as Canadian Dollar Lender hereunder and any successor in such capacity.

     “Canadian Dollar Loan” means any revolving credit loan made by the Canadian
Dollar Lender pursuant to Section 2.2.

     “Canadian Dollar Note” means the Canadian Dollar Note made by the Canadian
Borrower payable to the order of the Canadian Dollar Lender, substantially in
the form of

5



--------------------------------------------------------------------------------



 



Exhibit A-3 hereto, evidencing the Canadian Dollar Loans, and any amendments,
supplements and modifications thereto, any substitutes therefor and any
replacements, restatements, renewals or extensions thereof, in whole or in part.

     “Canadian Facility” means the Canadian dollar facility established pursuant
to Section 2.2.

     “Canadian Reference Bank” means Canadian Imperial Bank of Commerce, or its
successor and assigns, or such other bank as the Canadian Dollar Lender may from
time to time designate.

     “Capital Asset” means, with respect to the Company and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Company and its
Subsidiaries.

     “Capital Expenditures” means with respect to the Company and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Company and its Subsidiaries during such period, as determined in
accordance with GAAP; provided that for purposes of this definition, the
following shall be excluded from Capital Expenditures: (a) the purchase price of
assets that are purchased simultaneously with the trade-in of existing assets of
a similar type and nature or with the application of Net Cash Proceeds from the
sale or disposition of assets (to the extent permitted hereunder) or from any
payment under an insurance policy or in connection with a condemnation
proceeding shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such assets for the assets being traded in at such time or the amount of such
Net Cash Proceeds, as the case may be, and (b) Permitted Acquisitions.

     “Capital Lease” means any lease of any property by the Company or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease on a Consolidated balance sheet of the
Company and its Subsidiaries.

     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and shares and (e) any other interest or participation (but not
including an employment agreement) that confers on a Person the right to receive
a share of the profits and losses of, or distributions of assets of, the issuing
Person.

     “CDOR Rate” means the rate of interest per annum determined on the basis of
an average thirty (30) day rate applicable to Canadian Dollar bankers’
acceptances appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swap Dealer Association, Inc.’s definitions, as amended, restated,
supplemented or otherwise modified from time to time) as of 10:00 a.m. (Toronto,
Ontario time) one Canadian Business Day prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on the Reuters Screen CDOR Page,
then the “CDOR Rate”

6



--------------------------------------------------------------------------------



 



shall be determined by the Canadian Dollar Lender to be the arithmetic average
of the rate per annum at which deposits in Canadian Dollars would be offered by
first class banks in Canada to the Canadian Dollar Lender. Each calculation by
the Canadian Dollar Lender of the CDOR Rate shall be conclusive and binding for
all purposes, absent manifest error.

     “Change in Control” means (a) any event or series of events in which any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) other than Genstar Capital shall at
any time own or obtain ownership or control in one or more series of
transactions of more than thirty percent (30%) of the Capital Stock or thirty
percent (30%) of the voting power of the Company entitled to vote in the
election of members of the board of directors of the Company, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors of the Company cease to be composed of individuals (i) who were
members of the board of directors on the first day of such period, (ii) whose
election or nomination to the board of directors was approved by individuals who
comprised a majority of the board of directors on the first day of such period
or (iii) whose election or nomination to the board of directors was approved by
(A) individuals who were members of the board of directors on the first day of
such period or (B) individuals whose election or nomination to the board of
directors was approved by a majority of the board of directors on the first day
of such period; provided that in each case such individuals constituted a
majority of the board of directors at the time of such election or nomination.

     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 5.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

     “Commitment” means, as to any Lender, the obligation of such Lender to make
Loans (including, without limitation, to participate in Canadian Dollar Loans
and Swingline Loans) and issue or participate in Letters of Credit issued for
the account of any Borrower hereunder, in an aggregate principal or face amount
at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as the same may be increased, reduced or modified
at any time or from time to time pursuant to the terms hereof.

     “Commitment Percentage” means, as to any Revolving Credit Lender at any
time, the ratio of (a) the amount of the Commitment of such Revolving Credit
Lender to (b) the Aggregate Commitment.

     “Company” has the meaning assigned thereto in the preamble.

7



--------------------------------------------------------------------------------



 



     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

     “Credit Facility” means, collectively, the Revolving Credit Facility, the
Canadian Facility, the Swingline Facility and the L/C Facility.

     “Credit Parties” means, collectively, the Parents, the Borrowers and the
Subsidiary Guarantors.

     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in Canadian Dollar Loans,
participations in Swingline Loans or participations in L/C Obligations required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless such
amount is the subject of a good faith dispute, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.

     “Disputes” means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document.

     “Dollar Amount” means (a) with respect to each Loan made or continued (or
to be made or continued), or Letter of Credit issued or extended (or to be
issued or extended), in Dollars, the principal amount thereof and (b) with
respect to each Loan made or continued (or to be made or continued), or Letter
of Credit issued or extended (or to be issued or extended), in an Alternative
Currency, the amount of Dollars which is equivalent to the principal amount of
such Loan, or the face amount of such Letter of Credit, at the most favorable
spot exchange rate determined by the Administrative Agent at approximately
11:00 a.m. (the time of the location of the office of the Administrative Agent’s
Correspondent) two (2) Business Days before such Loan is made or continued (or
to be made or continued) or such Letter of Credit issued or extended (or to be
issued or extended). When used with respect to any other sum expressed in an
Alternative Currency, “Dollar Amount” shall mean the amount of Dollars which is
equivalent to the amount so expressed in such Alternative Currency at the most
favorable spot exchange rate determined by the Administrative Agent to be
available to it at the relevant time.

     “Dollars” or “$” means, unless otherwise qualified, the lawful currency of
the United States.

     “Domestic Subsidiary” means any Subsidiary of the Company organized under
the laws of any political subdivision of the United States, whether now in
existence or hereafter acquired or organized.

8



--------------------------------------------------------------------------------



 



     “EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Company and its Subsidiaries in
accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income: (i) income,
franchise and capital taxes, (ii) Interest Expense, (iii) amortization,
depreciation and other non-cash charges, (iv) the amounts set forth on
Schedule 1.1(c), in each case for the corresponding period set forth on such
Schedule, in respect of bonus payments to holders of vested and unvested
employee stock options, (v) one-time non-recurring charges relating to the
termination of Cambridge, England lease, in an amount not to exceed $840,000,
which such charges were incurred in the second fiscal quarter of 2004 and
(vi) one-time charges relating to the termination of the McLean, Virginia lease,
in an amount not to exceed $1,400,000, to the extent such charges are incurred
no later than the first fiscal quarter of 2006 less (c) interest income and any
extraordinary gains; provided, that EBITDA for such period of any entity
acquired in accordance with the terms of this Agreement shall be included as of
the first day of such period in the EBITDA of the Company and its Subsidiaries
on a pro forma, historical basis (after giving effect to any adjustments
thereto, which such adjustments have been (x) identified in writing by the
Company at the time of such acquisition and (y) approved by the Administrative
Agent).

     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Canadian Dollar Lender, the
Swingline Lender and the Issuing Lenders, and (iii) unless a Default or Event of
Default has occurred and is continuing, the U.S. Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers or any of their
Affiliates or Subsidiaries.

     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the Credit
Parties or any ERISA Affiliate or (b) for which any of the Credit Parties or any
current or former ERISA Affiliate has any continuing liability.

     “EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

     “EMU Legislation” means legislative measures of the Council of European
Union for the introduction of, change over to or operation of the euro.

     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery,

9



--------------------------------------------------------------------------------



 



compensation or injunctive relief resulting from Hazardous Materials or arising
from injury or threat of injury to the environment.

     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

     “ERISA Affiliate” means any Person who together with any Credit Party is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

     “euro” means the single currency to which the Participating Member States
of the European Union have converted.

     “Eurodollar Reserve Percentage” means, for any day with respect to any
LIBOR Rate Loan denominated in Dollars, the percentage (expressed as a decimal
and rounded upwards, if necessary, to the next higher 1/100th of 1%) which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

     “Event of Default” means any of the events specified in Section 12.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender (including the Canadian Dollar Lender, the Issuing Lenders and the
Swingline Lender) or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes or
capital taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 4.14(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender (or its assignee) at the time such Foreign Lender (and
its assignee) becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to deliver such evidence of exemption from applicable
withholding taxes and otherwise comply with Section 4.13(e), except to the
extent

10



--------------------------------------------------------------------------------



 



that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 4.13(a). Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of the Canadian Borrower or
any other Foreign Subsidiary of the Company to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with the last
paragraph of Section 4.13(e).

     “Existing Facilities” means:

               (a) the credit facility established pursuant to that certain
Amended and Restated Credit Agreement dated as of December 23, 2003 by and among
the Company, the financial institutions from time to time party thereto, and
Wells Fargo Bank, National Association, as administrative agent (as amended);

               (b) the credit facility established pursuant to that certain
Credit Facility Agreement dated as of May 17, 2004 by and between Pharmaceutical
Research Associates International, Inc., as borrower, and Canadian Imperial Bank
of Commerce, as lender (as amended); and

               (c) the credit facility established pursuant to that certain
Multicurrency Revolving Cash Advance, Letter of Credit and Sterling Overdraft
Facilities Agreement dated as of May 17, 2004 by and among Pharmaceutical
Research Associates, GmbH and Pharm Research Associates (UK) Limited, as
co-borrowers and Wachovia Bank, National Association, as lender (as amended).

     “Existing Letters of Credit” means all letters of credit described on
Schedule 1.1(b).

     “Extensions of Credit” means (a) as to any Revolving Credit Lender at any
time, (i) an amount equal to the sum of (A) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding, (B) such
Lender’s Commitment Percentage of the L/C Obligations then outstanding, (C) such
Lender’s Commitment Percentage of the Swingline Loans then outstanding and
(D) such Lender’s Commitment Percentage of the Canadian Dollar Loans then
outstanding, or (ii) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires and (b) as to the Canadian Dollar
Lender, (i) an amount equal to the sum of all Canadian Dollar Loans made by the
Canadian Dollar Lender or (ii) the making of any Canadian Dollar Loan by the
Canadian Dollar Lender.

     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

     “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered

11



--------------------------------------------------------------------------------



 



for sale in the national federal funds market at 9:00 a.m. Rates for weekends or
holidays shall be the same as the rate for the most immediately preceding
Business Day.

     “Fee Letter” means the separate fee letter agreement executed by the
Company and the Administrative Agent and/or certain of its affiliates dated
November 9, 2004.

     “Fiscal Year” means the fiscal year of the Company and its Subsidiaries
ending on December 31.

     “Fixed Charges” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Company and its
Subsidiaries in accordance with GAAP: (a) the cash component of Interest
Expense, (b) scheduled principal payments with respect to any Indebtedness, (c)
Capital Expenditures, (d) cash taxes, and (e) cash dividends and distributions
to third parties.

     “Foreign Borrower” has the meaning set forth in the preamble.

     “Foreign Lender” means, with respect to any Borrower, any Lender that is
either (a) organized or incorporated under the laws of a jurisdiction or
(b) resident for tax purposes in a jurisdiction, other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Company and its Subsidiaries throughout the period indicated and (subject to
Section 14.10) consistent with the prior financial practice of the Company and
its Subsidiaries.

     “Genstar Capital” means Genstar Capital Partners III, L.P., a Delaware
limited partnership and Stargen III, L.P. a Delaware limited partnership and
other affiliated investing funds of the foregoing.

     “Governmental Approvals” means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other public entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the government of
Canada, the European Union or the European Central Bank).

     “Guaranteed Obligations” shall have the meaning set forth in Section 11.1.

12



--------------------------------------------------------------------------------



 



     “Guaranty Obligation” means, with respect to the Company and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants or toxic substances under any Environmental Law, (b) which are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated as such by any Governmental Authority, (c) the presence of
which require investigation or remediation or give rise to liability under any
Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or (e) which
consist of underground or aboveground storage tanks, whether empty, filled or
partially filled with any substance, or which contain asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

     “Hedging Obligations” means all existing or future payment and other
obligations owing by any Borrower under any Hedging Agreement (which such
Hedging Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.

     “Indebtedness” means, with respect to the Company and its Subsidiaries at
any date and without duplication, the sum of the following calculated in
accordance with GAAP:

     (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

13



--------------------------------------------------------------------------------



 



     (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than one hundred and eighty
(180) days past due;

     (c) the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

     (d) all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse
(the amount of which shall be the lesser of such Indebtedness and the fair
market value of Liened assets;

     (e) all Guaranty Obligations of any such Person;

     (f) all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of any such Person; and

     (g) all obligations of any such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Capital Stock of such Person.

     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

     “Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

     “Interest Expense” means, with respect to the Company and its Subsidiaries
for any period, the gross interest expense (including, without limitation,
interest expense attributable to Capital Leases and all Net Hedging Obligations)
of the Company and its Subsidiaries, all determined for such period on a
Consolidated basis, without duplication, in accordance with GAAP.

     “Interest Period” has the meaning assigned thereto in Section 4.1(b).

     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of a Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

     “IPO” has the meaning assigned thereto in Section 5.2(e).

14



--------------------------------------------------------------------------------



 



     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

     “Issuing Lender” means (a) Wachovia (or any successor thereto), in its
capacity as issuer of any Letter of Credit under this Agreement and as the
issuer of certain of the Existing Letters of Credit and (b) Wells Fargo Bank,
National Association (or any successor thereto), in its capacity as issuer of
any Letter of Credit under this Agreement and as the issuer of certain of the
Existing Letters of Credit.

     “L/C Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000)
and (b) the Aggregate Commitment.

     “L/C Facility” means the letter of credit facility established pursuant to
Article III.

     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired face amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

     “L/C Participants” means the collective reference to all the Lenders other
than the Canadian Dollar Lender, the Swingline Lender and with respect to each
Letter of Credit, the applicable Issuing Lender thereof.

     “Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Canadian Dollar Lender, each Issuing Lender and the
Swingline Lender unless the context otherwise requires) set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 14.11.

     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Commitment Percentage of the Extensions of
Credit, or in the case of the Canadian Dollar Lender, the office of the Canadian
Dollar Lender maintaining such Lender’s Canadian Dollar Loans.

     “Letter of Credit Application” means an application, in the form specified
by the applicable Issuing Lender from time to time, requesting such Issuing
Lender to issue a Letter of Credit.

     “Letters of Credit” means the collective reference to the standby letters
of credit issued pursuant to Section 3.1 and the Existing Letters of Credit.

     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in the relevant Permitted Currency in minimum amounts of at
least $5,000,000 (calculated at the Alternative Currency Amount for Loans not
denominated in Dollars) for a period equal to the applicable Interest Period
which appears on the Telerate Page 3750 (or any replacement pages on that
service) or the applicable Reuters Screen Page at approximately 11:00

15



--------------------------------------------------------------------------------



 



a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Telerate Page 3750 (or
any replacement pages on that service) or the applicable Reuters Screen Page,
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in the relevant
Permitted Currency in minimum amounts of at least $5,000,000 (calculated at the
Alternative Currency Amount for Loans not denominated in Dollars) would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

     “LIBOR Rate” means:

     (i) with respect to any LIBOR Rate Loan denominated in Dollars, a rate per
annum (rounded upwards, if necessary, to the next higher 1/100th of 1%)
determined by the Administrative Agent pursuant to the following formula:

         
LIBOR Rate
  =   LIBOR

     

--------------------------------------------------------------------------------

 

      1.00-Eurodollar Reserve Percentage

               and

     (ii) with respect to any LIBOR Rate Loan denominated in any Alternative
Currency, a rate per annum (rounded upwards, if necessary, to the next higher
1/100th of 1%) equal to LIBOR.

Each calculation by the Administrative Agent of the LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.

     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 4.1(a).

     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

     “Loan Documents” means, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Subsidiary Guaranty Agreement and each other
document, instrument, certificate and agreement executed and delivered by any
Credit Party or, if applicable, any Subsidiary thereof in connection with this
Agreement (excluding any Hedging Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

16



--------------------------------------------------------------------------------



 



     “Loans” means the collective reference to Revolving Credit Loans,
Alternative Currency Loans (including Canadian Dollar Loans) and the Swingline
Loans and “Loan” means any of such Loans.

     “Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1(a) hereto.

     “Material Adverse Effect” means (a) a material adverse effect upon the
business, operations, properties, assets, or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or (b) the impairment of
the ability of any Credit Party to perform, or of Administrative Agent or
Lenders to enforce, the Obligations.

     “Material Contract” means any contract or agreement, written or oral, of
any Credit Party or any of their Subsidiaries the failure to comply with which
could reasonably be expected to have a Material Adverse Effect.

     “Maturity Date” means the earliest to occur of (a) December 23, 2008,
(b) the date of termination by the Borrowers pursuant to Section 2.6, or (c) the
date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).

     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Credit Parties or any ERISA Affiliate
is making, or is accruing an obligation to make, or has any continuing
liability.

     “Net Hedging Obligations” means, as of any date, the Termination Value of
any such Hedging Agreement on such date.

     “Net Income” means, with respect to the Company and its Subsidiaries, for
any period of determination, the net income (or loss) of the Company and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than Pharma eMarket, LLC and any
Subsidiary which shall be subject to clause (c) below), in which the Company or
any of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid to the Company or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of such Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
(c) the net income (if positive) of Pharma eMarket, LLC and any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Person to the Company or any of its Subsidiaries of such net income
(i) is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute rule or governmental
regulation applicable to such Person or (ii) would be subject to any taxes
payable on such dividends or distributions.

17



--------------------------------------------------------------------------------



 



     “Net Worth” means, as of any date of determination, for the Company and its
Subsidiaries, total stockholder’s equity calculated in accordance with GAAP and
without duplication.

     “Note” means any of the following as the context requires: a Revolving
Credit Note, a Canadian Dollar Note or a Swingline Note and “Notes” is the
collective reference to all such notes.

     “Notice of Account Designation” has the meaning assigned thereto in
Section 2.4(b).

     “Notice of Borrowing” has the meaning assigned thereto in Section 2.4(a).

     “Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

     “Notice of Prepayment” has the meaning assigned thereto in Section 2.5(c).

     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Company
or any of its Subsidiaries to the Lenders or the Administrative Agent, in each
case under any Loan Document, with respect to any Loan or Letter of Credit made,
issued or carried hereunder of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

     “Officer’s Compliance Certificate” means a certificate of the Company and
the U.S. Borrower signed by the chief financial officer or the treasurer of each
substantially in the form of Exhibit F.

     “Operating Lease” means, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.

     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

     “Parent” has the meaning assigned thereto in the introductory paragraph.

     “Parent Guarantor” has the meaning assigned thereto in Section 11.1.

     “Participant” has the meaning assigned thereto in Section 14.11(d).

     “Participating Member State” means each state so described in any EMU
Legislation.

18



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.

     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and (a) which is maintained for the employees of the Credit Parties or
any ERISA Affiliates or (b) to which any of the Credit Parties or any of its
current or former ERISA Affiliates has any continuing liability.

     “Permitted Acquisition” means any acquisition permitted pursuant to
Section 10.3(c).

     “Permitted Currency” means Dollars or any Alternative Currency, or each
such currency, as the context requires.

     “Permitted Liens” means the Liens permitted pursuant to Section 10.2.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

     “Pounds Sterling” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.

     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

     “Register” has the meaning assigned thereto in Section 14.11(c).

     “Reimbursement Obligation” means the obligation of the U.S. Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

     “Required Fixed Charge Coverage Ratio” means as of the date of making any
dividend or distribution pursuant to Section 10.6(c), and for each of the next
four (4) fiscal quarters immediately following such date, 3.00 to 1.00, and at
all other times, 2.00 to 1.00.

     “Required Lenders” means, at any date, any combination of Lenders,
excluding the Canadian Dollar Lender, whose Commitments aggregate more than
fifty percent (50%) of the Aggregate Commitment or, if the Credit Facility has
been terminated, any combination of Lenders, excluding the Canadian Dollar
Lender, holding more than fifty percent (50%) of the aggregate Extensions of
Credit (with the aggregate amount of each Lender’s risk participation and funded
participation in Canadian Dollar Loans, Swingline Loans and L/C Obligations
being deemed “held” by such Lender for the purposes of this definition);
provided that the Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held

19



--------------------------------------------------------------------------------



 



by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or managing director of a
Credit Party or any other officer of a Credit Party named by the Company as such
and reasonably acceptable to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

     “Revolving Credit Loans” means any revolving credit loan denominated in any
Permitted Currency made to the U.S. Borrower, the UK Borrower or the German
Borrower pursuant to Section 2.1, and all such revolving credit loans
collectively as the context requires.

     “Revolving Credit Note” means a promissory note made by a Borrower in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender to such
Borrower, substantially in the form of Exhibit A-1 hereto, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part.

     “Solvent” means, as to the Company and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its indebtedness as such indebtedness matures, (b) has
assets having a value, both at fair valuation and at present fair saleable
value, greater than the amount required to pay its probable liabilities
(including contingencies), and (c) does not believe that it will incur
indebtedness or liabilities beyond its ability to pay such indebtedness or
liabilities as they mature.

     “Subordinated Indebtedness” means the collective reference to any
Indebtedness of the Credit Parties or any Subsidiary thereof subordinated in
right and time of payment to the Obligations and containing such other terms and
conditions, in each case as are satisfactory to the Administrative Agent.

     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled, directly or indirectly, by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency). Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Company.

20



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantors” means each Domestic Subsidiary of the U.S. Borrower
in existence on the Closing Date or which becomes a party to the Subsidiary
Guaranty Agreement pursuant to Section 8.11.

     “Subsidiary Guaranty Agreement” means the unconditional guaranty agreement
of even date executed by the Subsidiary Guarantors in favor of the
Administrative Agent for the ratable benefit of itself and the Lenders,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.

     “Swingline Commitment” means the lesser of (a) Five Million Dollars
($5,000,000) and (b) the Aggregate Commitment.

     “Swingline Facility” means the swingline facility established pursuant to
Section 2.3.

     “Swingline Lender” means Wachovia in its capacity as swingline lender
hereunder and any successor in such capacity.

     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the U.S. Borrower pursuant to Section 2.3, and all such swingline loans
collectively as the context requires.

     “Swingline Note” means the Swingline Note made by the U.S. Borrower payable
to the order of the Swingline Lender, substantially in the form of Exhibit A-2
hereto, evidencing the Swingline Loans, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.

     “Swingline Termination Date” means the first to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 13.9
(unless Wachovia is replaced as the Swingline Lender on or before the effective
date of such resignation) and (b) the Maturity Date.

     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

     “TARGET” shall mean Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (or, if such system ceases to be operative, such
other payment system (if any) determined by the Agent to be a suitable
replacement).

     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.

21



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by regulation or the PBGC, or (b) the withdrawal of any Credit
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

     “Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

     “Total Indebtedness” means, as of any date of determination with respect to
the Company and its Subsidiaries, the sum of all Indebtedness of the Company and
its Subsidiaries on a Consolidated basis without duplication.

     “Total Leverage Ratio” shall have the meaning assigned thereto in
Section 9.1.

     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.

     “Unconditional Guaranty” means the unconditional guaranty of the payment of
the Obligations of the Borrowers by the Parents and the U.S. Borrower under
Article XI hereof.

22



--------------------------------------------------------------------------------



 



     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.

     “United States” means the United States of America.

     “U.S. Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.

     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Company and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Company).

     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, and (k) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.

     SECTION 1.3 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time,

23



--------------------------------------------------------------------------------



 



applied in a manner consistent with that used in preparing the audited financial
statements required by Section 7.1(b), except as otherwise specifically
prescribed herein.

     SECTION 1.4 UCC Terms. Terms defined in the UCC and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.

     SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Credit Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document.

     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

     SECTION 1.8 Letter of Credit Amounts; Other Amounts. Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor, whether or not such maximum face
amount is in effect at such time. With respect to the amount of any basket set
forth in this Agreement or in any other Loan Document, any utilization of such
basket shall be calculated based on the Dollar Amount thereof.

     SECTION 1.9 Effectiveness of Euro Provisions. With respect to any state (or
the currency of such state) that is not a Participating Member State on the date
of this Agreement, the provisions of Sections 4.1(f), 4.8(b), 4.8(c) and 4.17
shall become effective in relation to such state (and the currency of such
state) at and from the date on which such state becomes a Participating Member
State.

ARTICLE II

REVOLVING CREDIT FACILITY

     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in a Permitted Currency to the U.S. Borrower, and (subject to
subsection 2.1(d) below), to the UK Borrower

24



--------------------------------------------------------------------------------



 



and the German Borrower, from time to time from the Closing Date through, but
not including, the Maturity Date as requested by the U.S. Borrower, on behalf of
the applicable Borrower, in accordance with the terms of Section 2.4; provided,
that, based upon the Dollar Amount of all outstanding Loans and L/C Obligations:



(a)   the aggregate principal amount of all outstanding Revolving Credit Loans
(after giving effect to any amount requested) shall not exceed the Aggregate
Commitment less the sum of all outstanding Canadian Dollar Loans, Swingline
Loans and L/C Obligations;   (b)   the aggregate principal amount of all
outstanding Revolving Credit Loans denominated in any Alternative Currency
(after giving effect to any amount requested) shall not exceed the lesser of (A)
the Aggregate Commitment less the sum of all outstanding Revolving Credit Loans
denominated in Dollars, Canadian Dollar Loans, Swingline Loans and L/C
Obligations and (B) the Alternative Currency Commitment;   (c)   the aggregate
principal amount of all outstanding Revolving Credit Loans from any Lender to
the Borrowers shall not at any time exceed such Lender’s Commitment less such
Lender’s Commitment Percentage of outstanding Canadian Dollar Loans, Swingline
Loans and outstanding L/C Obligations; and   (d)   any Revolving Credit Loan
made to the U.S. Borrower, the UK Borrower or the German Borrower may be
denominated in any Permitted Currency; provided, however, that the aggregate
principal amount of all outstanding Loans to the Foreign Borrowers shall not
exceed the Alternative Currency Commitment (whether in Dollars or an Alternative
Currency).

Each Revolving Credit Loan shall be funded by each Revolving Credit Lender in a
principal amount equal to such Lender’s Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion in the
requested Permitted Currency. Subject to the terms and conditions hereof, the
U.S. Borrower, the UK Borrower and the German Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Maturity Date.

     SECTION 2.2 Canadian Dollar Loans.

     (a) Availability. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties set forth herein, the
Canadian Dollar Lender agrees to make Canadian Dollar Loans to the Canadian
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the U.S. Borrower, on behalf of the Canadian
Borrower, in accordance with the terms of Section 2.4; provided that, based upon
the Dollar Amount of all outstanding Loans and L/C Obligations, the aggregate
principal amount of all outstanding Canadian Dollar Loans (after giving effect
to any amount requested) shall not exceed the lesser of (i) the Aggregate
Commitment less the sum of all outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations and (ii) the Canadian Dollar Commitment. Subject to
the

25



--------------------------------------------------------------------------------



 



terms and conditions hereof, the Canadian Borrower may borrow, repay and
reborrow Canadian Dollar Loans hereunder until the Maturity Date.

     (b) Refunding of Canadian Dollar Loans.

               (i) Upon the occurrence and during the continuance of an Event of
Default, each Canadian Dollar Loan may, at the discretion of the Canadian Dollar
Lender, be converted immediately to a Base Rate Loan funded in Dollars to the
U.S. Borrower by the Revolving Credit Lenders in an amount equal to the Dollar
Amount of such Canadian Dollar Loan; provided that the Canadian Borrower shall
pay to the Canadian Dollar Lender any and all reasonable out-of-pocket costs,
fees and other expenses incurred by the Canadian Dollar Lender in effecting such
conversion. Such Base Rate Loan shall thereafter be reflected as a Revolving
Credit Loan of the Revolving Credit Lenders to the U.S. Borrower on the books
and records of the Administrative Agent. Each Revolving Credit Lender shall fund
its respective Commitment Percentage of such Revolving Credit Loan as required
to repay Canadian Dollar Loans outstanding to the Canadian Dollar Lender upon
such demand by the Canadian Dollar Lender in no event later than 1:00 p.m. on
the next succeeding Business Day after such demand is made. No Revolving Credit
Lender’s obligation to fund its respective Commitment Percentage of any
Revolving Credit Loan required to repay such Canadian Dollar Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Commitment
Percentage of such Revolving Credit Loan, nor shall any Revolving Credit
Lender’s Commitment Percentage be increased as a result of any such failure of
any other Revolving Credit Lender to fund its Commitment Percentage of such
Revolving Credit Loan.

               (ii) The Canadian Borrower shall pay to the Canadian Dollar
Lender on demand the amount of such Canadian Dollar Loans to the extent that the
Revolving Credit Lenders fail to refund in full the outstanding Canadian Dollar
Loans requested or required to be refunded. In addition, each of the U.S.
Borrower and the Canadian Borrower hereby authorizes the Administrative Agent to
charge any account maintained thereby with the Canadian Dollar Lender or any
Affiliate thereof (up to the amount available therein) in order to immediately
pay the Canadian Dollar Lender the amount of such Canadian Dollar Loans to the
extent amounts received from the Revolving Credit Lenders are not sufficient to
repay in full the outstanding Canadian Dollar Loans requested or required to be
refunded. If any portion of any such amount paid to the Canadian Dollar Lender
shall be recovered by or on behalf of the Canadian Borrower from the Canadian
Dollar Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Commitment Percentages.

               (iii) Each Revolving Credit Lender acknowledges and agrees that
its obligation to refund Canadian Dollar Loans in accordance with the terms of
this Section 2.2 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender
acknowledges and agrees that if prior to the refunding in full of any
outstanding Canadian Dollar Loans pursuant to this Section 2.2, an Event of
Default shall have occurred, and the Canadian Dollar Lender shall have requested
the conversion of such Canadian Dollar Loan each Revolving Credit Lender will,
on the date the applicable Revolving Credit Loan would have been made to refund
such Canadian Dollar Loans, purchase an undivided participating interest in such
Canadian

26



--------------------------------------------------------------------------------



 



Dollar Loans in an amount equal to its Commitment Percentage of the aggregate
amount of such outstanding Canadian Dollar Loans. Each Revolving Credit Lender
will immediately transfer to the Administrative Agent, for the account of the
Canadian Dollar Lender, in immediately available funds in Canadian Dollars, the
amount of its participation. Whenever, at any time after the Canadian Dollar
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s participating interest in the refunded Canadian Dollar Loans, the
Canadian Dollar Lender receives any payment on account thereof, the Canadian
Dollar Lender will distribute to such Revolving Credit Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s participating interest was outstanding and funded).

               (iv) In the event that any Revolving Credit Lender fails to make
payment to the Canadian Dollar Lender of any amount due under this Section 2.2,
the Administrative Agent, on behalf of the Canadian Dollar Lender, shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Revolving Credit Lender hereunder until the
Canadian Dollar Lender receives such payment from such Revolving Credit Lender
or such obligation is otherwise fully satisfied. In addition to the foregoing,
if for any reason any Revolving Credit Lender fails to make payment to the
Canadian Dollar Lender of any amount due under this Section 2.2, such Revolving
Credit Lender shall be deemed, at the option of the Administrative Agent, to
have unconditionally and irrevocably purchased from the Canadian Dollar Lender,
without recourse or warranty, an undivided interest and participation in the
applicable Canadian Dollar Loan, and such interest and participation may be
recovered from such Revolving Credit Lender together with interest thereon at
the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.

     SECTION 2.3 Swingline Loans.

     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the U.S. Borrower from
time to time from the Closing Date through, but not including, the Swingline
Termination Date; provided, that (i) all Swingline Loans shall be denominated in
Dollars and (ii) based upon the Dollar Amount of all outstanding Loans and L/C
Obligations, the aggregate principal amount of all outstanding Swingline Loans
(after giving effect to any amount requested) shall not exceed the lesser of
(i) the Aggregate Commitment less the sum of all outstanding Revolving Credit
Loans, Canadian Dollar Loans and L/C Obligations and (ii) the Swingline
Commitment. Subject to the terms and conditions hereof, the U.S. Borrower may
borrow, repay and reborrow Swingline Loans hereunder until the Maturity Date.

     (b) Refunding.

               (i) Swingline Loans shall be refunded by the Revolving Credit
Lenders on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Commitment

27



--------------------------------------------------------------------------------



 



Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Revolving Credit Lender’s obligation to fund its respective
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Commitment Percentage be
increased as a result of any such failure of any other Revolving Credit Lender
to fund its Commitment Percentage of a Swingline Loan.

               (ii) The U.S. Borrower shall pay to the Swingline Lender on
demand the amount of such Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. In addition, the U.S.
Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the U.S. Borrower with the Swingline Lender or any Affiliate
thereof (up to the amount available therein) in order to immediately pay the
Swingline Lender the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the U.S. Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Commitment
Percentages.

               (iii) Each Revolving Credit Lender acknowledges and agrees that
its obligation to refund Swingline Loans in accordance with the terms of this
Section 2.3 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender
acknowledges and agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section 2.3, one of the Events of
Default described in Sections 12.1(i) or (j) shall have occurred, each Revolving
Credit Lender will, on the date the applicable Revolving Credit Loan would have
been made, purchase an undivided participating interest in the Swingline Loan to
be refunded in an amount equal to its Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded).

               (iv) In the event that any Revolving Credit Lender fails to make
payment to the Swingline Lender of any amount due under this Section, the
Administrative Agent, on behalf of the Swingline Lender, shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Credit Lender hereunder until the

28



--------------------------------------------------------------------------------



 



Swingline Lender receives such payment from such Revolving Credit Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Revolving Credit Lender fails to make payment to the Swingline
Lender of any amount due under this Section, such Revolving Credit Lender shall
be deemed, at the option of the Administrative Agent, to have unconditionally
and irrevocably purchased from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in the applicable Swingline
Loan, and such interest and participation may be recovered from such Revolving
Credit Lender together with interest thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of demand and ending on
the date such amount is received.

     SECTION 2.4 Procedure for Advances of Loans.

     (a) Requests for Borrowing. The U.S. Borrower, on behalf of the applicable
Borrower, shall give the Administrative Agent irrevocable prior written notice
substantially in the form attached hereto as Exhibit B (a “Notice of Borrowing”)
not later than Noon (i) on the same Business Day as each Base Rate Loan, each
Canadian Dollar Loan and each Swingline Loan, and (ii) at least three
(3) Business Days before each LIBOR Rate Loan of its intention to borrow,
specifying the following:



(A)   the applicable Borrower;   (B)   the date of such borrowing, which shall
be a Business Day;   (C)   whether such Loan is to be a Revolving Credit Loan, a
Canadian Dollar Loan or a Swingline Loan;   (D)   if such Loan is a Revolving
Credit Loan, whether such Revolving Credit Loan shall be denominated in Dollars
or an Alternative Currency;   (E)   if such Loan is a Revolving Credit Loan in
Dollars, whether such Revolving Credit Loan shall be a LIBOR Rate Loan or a Base
Rate Loan;   (F)   the amount of such borrowing, which shall be in an amount (or
the Alternative Currency Amount, if applicable) equal to the amount of the
Revolving Credit Commitment, the Alternative Currency Commitment, the Canadian
Dollar Commitment or the Swingline Commitment, as applicable, then available to
the Borrowers, or if less, (1) with respect to Base Rate Loans (other than
Swingline Loans), in an aggregate principal amount of $500,000 or a whole
multiple of $500,000 in excess thereof, (2) with respect to Canadian Base Rate
Loans, in an aggregate principal amount of C$100,000 or a whole multiple of
C$100,000 in excess thereof (3) with respect to LIBOR Rate Loans denominated in
Dollars in an aggregate principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof, (4) with respect to LIBOR Rate Loans denominated in
euro in an aggregate principal amount of € 500,000 or a whole multiple of
€250,000 in excess thereof, (5) with respect to LIBOR Rate Loans

29



--------------------------------------------------------------------------------



 



    denominated in Pounds Sterling in an aggregate principal amount of £500,000
or a whole multiple of £250,000 in excess thereof, (6) with respect to LIBOR
Rate Loans denominated in a Permitted Currency (other than Pounds Sterling,
Canadian Dollars, or euro), based upon the Alternative Currency Amount thereof,
in an aggregate principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof and (7) with respect to Swingline Loans, in an aggregate
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof;
and



(H)   in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto.

A Notice of Borrowing received after Noon shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.

     (b) Disbursement of Loans.

               (i) Not later than 2:00 p.m. on the proposed borrowing date for
any Revolving Credit Loan denominated in Dollars, each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
applicable Borrower, at the office of the Administrative Agent in Dollars in
funds immediately available to the Administrative Agent, such Revolving Credit
Lender’s Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date.

               (ii) Not later than Noon (the time of the location of the office
of the Administrative Agent’s Correspondent) on or before the proposed borrowing
date for any Revolving Credit Loan denominated in an Alternative Currency, each
Revolving Credit Lender will make available to the Administrative Agent, for the
account of the applicable Borrower, at the location of the office of the
Administrative Agent’s Correspondent in the requested Alternative Currency in
funds immediately available to the Administrative Agent, such Revolving Credit
Lender’s Commitment Percentage of the Revolving Credit Loan to be made on such
borrowing date.

               (iii) Not later than 1:00 p.m. (Toronto, Ontario time) on the
proposed borrowing date for any Canadian Base Rate Loan, the Canadian Dollar
Lender will make available to the Administrative Agent, for the account of the
Canadian Borrower, at the office of the Canadian Dollar Lender in Canadian
Dollars in funds immediately available to the Administrative Agent, the Canadian
Dollar Loan to be made on such borrowing date.

               (iv) Not later than 2:00 p.m. on the proposed borrowing date for
any Swingline Loan, as applicable, the Swingline Lender will make available to
the Administrative Agent, for the account of the U.S. Borrower, at the office of
the Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date.

30



--------------------------------------------------------------------------------



 



               (v) The Borrowers hereby irrevocably authorize the Administrative
Agent to, and the Administrative Agent shall promptly, disburse the proceeds of
each borrowing requested pursuant to this Section 2.4(b) in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the applicable Borrower identified in the most recent notices substantially in
the form of Exhibit C hereto (a “Notice of Account Designation”) delivered by
the U.S. Borrower, on behalf of itself and the other Borrowers, to the
Administrative Agent or as may be otherwise agreed upon by the U.S. Borrower, on
behalf of itself and the other Borrowers, and the Administrative Agent from time
to time. Subject to Section 4.7 hereof, the Administrative Agent shall not be
obligated to disburse any amount with respect to any Loan requested pursuant to
this Section 2.4(b) to the extent that such amount has not been made available
by the applicable Lenders to the Administrative Agent.

               (vi) Revolving Credit Loans to be made for the purpose of
(A) refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.3(b) and (B) refunding Canadian Dollar Loans shall be made
by the Revolving Credit Lenders as provided in Section 2.2(b).

     SECTION 2.5 Repayment of Loans.

     (a) Repayment on Maturity Date. The Borrowers agree to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full in the
Permitted Currency in which the Revolving Credit Loan was initially funded on
the Maturity Date, (ii) all Canadian Dollar Loans in full in Canadian Dollars on
the Maturity Date, and (iii) all Swingline Loans in accordance with
Section 2.3(b) or, if earlier, on the Maturity Date, together, in each case,
with all accrued but unpaid interest thereon.

     (b) Mandatory Repayment of Revolving Credit Loans.

               (i) Aggregate Commitment. If at any time (as determined by the
Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of
all outstanding Loans and L/C Obligations, (A) solely because of currency
fluctuation, the outstanding principal amount of all outstanding Extensions of
Credit exceeds one hundred and five percent (105%) of the Aggregate Commitment
or (B) for any other reason, the outstanding principal amount of all outstanding
Extensions of Credit exceeds the Aggregate Commitment, then, in each such case,
the Borrowers shall designate which Revolving Credit Loans to be repaid or, in
the event of no such designation, shall (1) first, if (and to the extent)
necessary to eliminate such excess, immediately repay outstanding Swingline
Loans (and/or reduce any pending request for a borrowing of such Loans submitted
in respect of such Loans on such day) by the Dollar Amount of such excess, (2)
second, if (and to the extent) necessary to eliminate such excess, immediately
repay outstanding Revolving Credit Loans which are Base Rate Loans (and/or
reduce any pending requests for a borrowing or continuation or conversion of
such Loans submitted in respect of such Loans on such day) by the Dollar Amount
of such excess, (3) third, if (and to the extent) necessary to eliminate such
excess, immediately repay outstanding Revolving Credit Loans which are LIBOR
Rate Loans denominated in Dollars (and/or reduce any pending requests for a
borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day) by the Dollar Amount of such excess, (4) fourth, if (and
to the extent)

31



--------------------------------------------------------------------------------



 



necessary to eliminate such excess, immediately repay outstanding Alternative
Currency Loans (other than Canadian Dollar Loans) (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) by the Dollar Amount of such excess, (5)
fifth, if (and to the extent) necessary to eliminate such excess, immediately
repay outstanding Canadian Dollar Loans (and/or reduce any pending requests for
a borrowing of such Loans submitted in respect of such Loans on such day) by the
Dollar Amount of such excess, and (6) sixth, with respect to any Letters of
Credit then outstanding, if (and to the extent) necessary to eliminate such
excess make a payment of cash collateral into a cash collateral account opened
by the Administrative Agent for the benefit of the Revolving Credit Lenders in
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit (such cash collateral to be applied in accordance with
Section 12.2(b)).

               (ii) Alternative Currency Commitment. If at any time (as
determined by the Administrative Agent under Section 2.5(b)(vi)), based upon the
Dollar Amount of all outstanding Loans and L/C Obligations, (A) solely because
of currency fluctuation, the outstanding principal amount of all Alternative
Currency Loans exceeds the lesser of (1) one hundred and five percent (105%) of
the Aggregate Commitment less the sum of all outstanding Revolving Credit Loans
denominated in Dollars, Swingline Loans and L/C Obligations and (2) one hundred
and five percent (105%) of the Alternative Currency Commitment or (B) for any
other reason, the outstanding principal amount of all Alternative Currency Loans
exceeds the lesser of (1) the Aggregate Commitment less the sum of all
outstanding Revolving Credit Loans denominated in Dollars and L/C Obligations
and (2) the Alternative Currency Commitment, then, in each such case,
Alternative Currency Loan(s) shall be immediately repaid, in the currency in
which such Alternative Currency Loan(s) were initially funded, by the applicable
Borrower or Borrowers to the Administrative Agent for the account of the
Revolving Credit Lenders, in such amount as is necessary to reduce the
outstanding Dollar Amount of Alternative Currency Loans to an amount equal to
the lesser of (1) the Aggregate Commitment less the sum of all outstanding
Revolving Credit Loans denominated in Dollars and L/C Obligations and (2) the
Alternative Currency Commitment. Such payments will be applied to such
Alternative Currency Loans as directed by the Borrower.

               (iii) Canadian Dollar Commitment. If at any time (as determined
by the Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar
Amount of all outstanding Loans and L/C Obligations, (A) solely because of
currency fluctuation, the outstanding principal amount of all Canadian Dollar
Loans exceeds one hundred five percent (105%) of the Canadian Dollar Commitment
or (B) for any other reason, the outstanding principal amount of all Canadian
Dollar Loans exceeds the Canadian Dollar Commitment, then, in each such case,
Canadian Dollar Loan(s) shall be immediately repaid, in Canadian Dollars, by the
Canadian Borrower to the Administrative Agent for the account of the Canadian
Dollar Lender, in such amount as is necessary to reduce the outstanding Dollar
Amount of Canadian Dollar Loan(s) to an amount equal to the Canadian Dollar
Commitment. Such payments will be applied to such Canadian Dollars Loans as
directed by the Borrower.

               (iv) Swingline Commitment. If at any time (as determined by the
Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of
all Outstanding Loans and L/C Obligations, and for any reason, the outstanding
aggregate principal amount of all

32



--------------------------------------------------------------------------------



 



Swingline Loans exceeds the Swingline Commitment, then, in each such case, such
excess shall be immediately repaid, in Dollars, by the U.S. Borrower to the
Administrative Agent for the account of the Swingline Lender. Such payments will
be applied to such Swingline Loans as directed by the Borrower.

               (v) Excess L/C Obligations. If at any time (as determined by the
Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of
all outstanding Loans and L/C Obligations, and for any reason, the outstanding
amount of all L/C Obligations exceeds the L/C Commitment, then, in each such
case, the U.S. Borrower shall make a payment of cash collateral into a cash
collateral account opened by the Administrative Agent, for the benefit of itself
and the Lenders, in an amount equal to the lesser of such excess and the
aggregate then undrawn and unexpired amount of such Letters of Credit (such cash
collateral to be applied in accordance with Section 12.2(b)).

               (vi) Compliance and Payments. The Borrowers’ compliance with this
Section 2.5(b) shall be tested from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on the date on which
(A) the U.S. Borrower, on behalf of the applicable Borrower, requests that the
Lenders make a Loan, or (B) the U.S. Borrower requests that the applicable
Issuing Lender issue, extend or renew a Letter of Credit, and thereafter at each
six (6) month anniversary thereof. Each such repayment pursuant to this
Section 2.5(b) shall be accompanied by any amount required to be paid pursuant
to Section 4.11.

     (c) Optional Prepayments. The Borrowers may at any time and from time to
time prepay the Loans (in the same Permitted Currency in which the applicable
Loan was funded), in whole or in part, (i) upon at least three (3) Business
Days’ irrevocable notice to the Administrative Agent with respect to LIBOR Rate
Loans denominated in Dollars, (ii) upon at least one (1) Business Day
irrevocable notice to the Administrative Agent with respect to Canadian Dollar
Loans, and (iii) upon irrevocable notice to the Administrative Agent by Noon on
the same Business Day with respect to Base Rate Loans or Swingline Loans,
substantially in the form attached hereto as Exhibit D (a “Notice of
Prepayment”), specifying (A) the date of prepayment, (B) the amount of
prepayment, (C) whether the prepayment is of Revolving Credit Loans, Alternative
Currency Loan, Canadian Dollar Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each, (D) with respect
to LIBOR Rate Loans denominated in an Alternative Currency, LIBOR Rate Loans
denominated in Dollars, Base Rate Loans, Canadian Dollar Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Lender. If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice. Partial prepayments
shall be in an aggregate amount of:

               (i) $500,000 or a whole multiple of $500,000 in excess thereof
with respect to Base Rate Loans (other than Swingline Loans),

               (ii) C$100,000 or a whole multiple of C$100,000 in excess thereof
with respect to Canadian Base Rate Loans,

33



--------------------------------------------------------------------------------



 



               (iii) $500,000 or a whole multiple of $500,000 in excess thereof
with respect to LIBOR Rate Loans denominated in Dollars,

               (iv), €500,000 or a whole multiple of €250,000 in excess thereof
with respect to LIBOR Rate Loans denominated in euro,

               (v) £500,000 or a whole multiple of £250,000 in excess thereof
with respect to LIBOR Rate Loans denominated in Pounds Sterling,

               (vi) $500,000 or a whole multiple of $500,000 in excess thereof
with respect to LIBOR Rate Loans denominated in a Permitted Currency (other than
Pounds Sterling, Canadian Dollars, or euro), based upon the Alternative Currency
Amount thereof, and

               (vii) $100,000 or a whole multiple of $100,000 in excess thereof
with respect to Swingline Loans.

A Notice of Prepayment received after applicable time set forth above shall be
deemed received on the next Business Day. Each such prepayment shall be
accompanied by any amount required to be paid pursuant to Section 4.11 (to the
extent that the Borrower has received notice of the amount due pursuant to such
Section at the time of such prepayment); provided that any such amounts due
under Section 4.11 that are not paid at the time of such prepayment shall be
paid by the Borrower promptly upon demand therefor.

     (d) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.11 hereof.

     (e) Payment of Interest. Each repayment pursuant to this Section 2.5(e)
shall be accompanied by accrued interest on the amount prepaid.

     (f) Hedging Agreements. All Hedging Agreements, if any, between any Credit
Party and a Lender or an Affiliate of a Lender are independent agreements
governed by the written provisions of said Hedging Agreements which will remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of this Agreement or the other Loan
Documents, except as may be otherwise provided in said Hedging Agreement, and
any payoff statement from the Administrative Agent relating to the Credit
Facility shall not apply to said Hedging Agreements except as otherwise
expressly provided in such payoff statement.

     SECTION 2.6 Permanent Reduction of the Aggregate Commitment.

     (a) Voluntary Reduction. The U.S. Borrower, on behalf of the Borrowers,
shall have the right at any time and from time to time, upon at least three
(3) Business Days prior written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Aggregate
Commitment at any time or (ii) portions of the Aggregate Commitment, from

34



--------------------------------------------------------------------------------



 



time to time, in an aggregate principal amount not less than $1,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any reduction of the Aggregate
Commitment shall (i) be applied to the Commitment of each Lender according to
its Commitment Percentage and (ii) permanently reduce the Alternative Currency
Commitment and the Canadian Dollar Commitment pro rata in accordance with the
relative amount of the Alternative Currency Commitment, the Canadian Dollar
Commitment and the Revolving Credit Commitment. All fees accrued until the
effective date of any termination of the Aggregate Commitment shall be paid on
the effective date of such termination.

     (b) Corresponding Payment. Each permanent reduction permitted pursuant to
this Section 2.6(b) shall be accompanied, if necessary, by a payment of
principal sufficient to reduce (i) the aggregate Dollar Amount of all
outstanding Loans and L/C Obligations, as applicable, after such reduction to
the Aggregate Commitment as so reduced, (ii) to the extent that the Canadian
Commitment is reduced, the aggregate Dollar Amount of all outstanding Canadian
Dollar Loans to the Canadian Commitment as so reduced and (iii) to the extent
that the outstanding Alternative Currency Commitment is reduced, the aggregate
Dollar Amount of all outstanding Alternative Currency Loans to the Alternative
Currency Commitment as so reduced. If the Aggregate Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the U.S.
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the lesser of
the difference and the aggregate then undrawn and unexpired amount of such
Letters of Credit. Such cash collateral shall be applied in accordance with
Section 12.2(b). Any reduction of the Aggregate Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans, Swingline
Loans and Canadian Dollar Loans (and furnishing of cash collateral satisfactory
to the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Aggregate Commitment, the Alternative Currency Commitment,
the Swingline Commitment, the Canadian Commitment and the Revolving Credit
Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Aggregate Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.11 hereof.

     SECTION 2.7 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the Maturity Date.

     SECTION 2.8 Nature of Obligations. The obligations of the U.S. Borrower
hereunder and under the other Loan Documents shall be joint and several with the
Obligations of the Foreign Borrowers; provided, that no Foreign Borrower shall
be liable for the Obligations of the U.S. Borrower nor any other Foreign
Borrower. The Obligations of each of the UK Borrower, the German Borrower and
the Canadian Borrower hereunder and under the other Loan Documents shall be
several and not joint and several.

     SECTION 2.9 Increase of Aggregate Commitment. So long as no Default or
Event of Default shall have occurred and be continuing, at any time prior to and
including the third (3rd) anniversary of the Closing Date, the U.S. Borrower
shall have the right, in consultation with the Administrative Agent, from time
to time and upon not less than fifteen (15) days prior

35



--------------------------------------------------------------------------------



 



written notice to the Administrative Agent to increase the Revolving Credit
Commitment; provided that:

     (a) Each increase in the Aggregate Commitment shall be in an aggregate
principal amount of at least $5,000,000 or a whole multiple of $5,000,000 in
excess thereof up to a maximum total increase in the Aggregate Commitment of
$50,000,000. Increases in the Revolving Credit Commitment pursuant to this
Section 2.9 shall not increase or otherwise affect the Canadian Dollar
Commitment or the Swingline Commitment.

     (b) (i) Each existing Lender shall have the right, but not the obligation,
to commit to all or a portion of the proposed increase, (ii) the failure by any
existing Lender to respond to a request for such increase shall be deemed to be
a refusal of such request by such existing Lender and (iii) if the
Administrative Agent does not receive sufficient commitments from the existing
Lenders to fund the entire amount of the proposed increase, the U.S. Borrower
may then solicit commitments from other banks, financial institutions or
investment funds that are reasonably acceptable to both the Administrative Agent
and the U.S. Borrower.

     (c) Any increase in the Aggregate Commitment which is accomplished by
increasing the Commitment of any Lender or Lenders who are at the time of such
increase party to this Agreement (which Lender or Lenders shall consent to such
increase in their sole and absolute discretion) shall be accomplished as
follows: (i) this Agreement will be amended by the Parents, the Borrowers, the
Administrative Agent and those Lender(s) whose Commitment(s) is or are being
increased (but notwithstanding Section 14.2 without any requirement that the
consent of any other Lender be obtained) to reflect the revised Commitment of
each of the Lenders, (ii) entries in the Register will be revised to reflect the
revised Commitment and Commitment Percentage of each of the Lenders, (iii) the
outstanding Revolving Credit Loans and Commitment Percentages of Canadian Dollar
Loans, Swingline Loans and L/C Obligations will be reallocated on the effective
date of such increase among the Lenders in accordance with their revised
Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect the reallocation and the Borrowers shall pay any
and all reasonable, out-of-pocket costs required pursuant to Section 4.11 in
connection with such reallocation as if such reallocation were a repayment) and
(iv) if requested by such Lender or Lenders, the Borrowers will deliver new
Revolving Credit Note(s) to the Lender or Lenders whose Commitment(s) is or are
being increased reflecting the revised Commitment of such Lender(s).

     (d) Any increase in the Aggregate Commitment which is accomplished by
addition of a new Lender or Lenders under the Agreement shall be accomplished as
follows: (i) each new Lender shall be an Eligible Assignee and shall be subject
to the consent of the Administrative Agent and the U.S. Borrower, on behalf of
itself and the Foreign Borrowers, which consents shall not be unreasonably
withheld, (ii) this Agreement will be amended by the Parents, the Borrowers, the
Administrative Agent and each new Lender (but notwithstanding Section 14.2
without any requirement that the consent of any other Lender be obtained) to
reflect the addition of each new Lender as a Lender hereunder, (iii) entries in
the Register will be revised to reflect the revised Commitment and Commitment
Percentages of each of the Lenders (including each new Lender), (iv) the
outstanding Revolving Credit Loans and Commitment Percentages of Canadian Dollar
Loans, Swingline Loans and L/C Obligations will be reallocated on the effective
date of such

36



--------------------------------------------------------------------------------



 



increase among the Revolving Credit Lenders (including each new Lender) in
accordance with their revised Commitment Percentages (and the Lenders (including
each new Lender) agree to make all payments and adjustments necessary to effect
the reallocation and the Borrowers shall pay any and all reasonable,
out-of-pocket costs required pursuant to Section 4.11 in connection with such
reallocation as if such reallocation were a repayment) and (v) at the request of
any new Lender, the Borrowers will deliver a Revolving Credit Note to such new
Lender.

ARTICLE III

LETTER OF CREDIT FACILITY

     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lenders, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agree to issue Letters of Credit for the account of the U.S.
Borrower on any Business Day from the Closing Date through five (5) Business
Days prior to the Maturity Date in such form as may be approved from time to
time by the applicable Issuing Lender; provided, that the Issuing Lenders shall
have no obligation to issue any Letter of Credit if, after giving effect to such
issuance, based upon the Dollar Amount of all outstanding Loans and L/C
Obligations, the aggregate amount of all outstanding L/C Obligations would
exceed the lesser of (i) the L/C Commitment or (ii) the Aggregate Commitment
less the aggregate principal amount of all outstanding Loans. Each Letter of
Credit (other than the Existing Letters of Credit) shall (i) be denominated in a
Permitted Currency in a minimum amount of Fifty Thousand Dollars ($50,000) (or
the Alternative Currency Amount thereof with respect to any Letter of Credit
denominated in an Alternative Currency) or a lesser amount acceptable to the
applicable Issuing Lender, (ii) be a standby letter of credit issued to support
obligations of the Credit Parties or any of their Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
satisfactory to the applicable Issuing Lender, which date shall be no later than
the earlier of (A) five (5) Business Days prior to the Maturity Date and (B) one
year after its date of issuance, and (iv) be subject to the Uniform Customs
and/or ISP98, as set forth in the applicable Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York or such other jurisdiction as is
agreed to by the applicable Issuing Lender. As of the Closing Date, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued and outstanding
hereunder. An Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any Existing Letters of Credit, unless the context otherwise requires.

     SECTION 3.2 Procedure for Issuance of Letters of Credit. The U.S. Borrower
may from time to time request that the applicable Issuing Lender issue a Letter
of Credit by delivering to the applicable Issuing Lender at the applicable
address therefore and to the Administrative Agent at the Administrative Agent’s
Office a Letter of Credit Application therefor, completed to the satisfaction of
the applicable Issuing Lender, and such other certificates, documents and other
papers and information as the applicable Issuing Lender may

37



--------------------------------------------------------------------------------



 



request (which information shall include the Permitted Currency in which the
Letters of Credit shall be denominated). Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the applicable Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the applicable Issuing Lender and the applicable
Borrower. The applicable Issuing Lender shall promptly furnish to the U.S.
Borrower a copy of such Letter of Credit and promptly notify each Revolving
Credit Lender of the issuance and upon request by any Revolving Credit Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein.

     SECTION 3.3 Commissions and Other Charges.

     (a) Letter of Credit Commissions. The U.S. Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender and the
L/C Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit multiplied
by the Applicable Margin with respect to Revolving Credit Loans that are LIBOR
Rate Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3(a) in accordance with their respective
Commitment Percentages.

     (b) Issuance Fee. In addition to the foregoing commission, the U.S.
Borrower shall pay to the applicable Issuing Lender, an issuance fee with
respect to each Letter of Credit issued thereby in an amount equal to the face
amount of such Letter of Credit multiplied by one-eighth of one percent (0.125%)
per annum. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the applicable Issuing Lender.

     (c) Other Costs. In addition to the foregoing fees and commissions, the
U.S. Borrower shall pay or reimburse the applicable Issuing Lender for such
normal and customary costs and reasonable, out-of-pocket expenses as are
incurred or charged by the applicable Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.

     SECTION 3.4 L/C Participations.

     (a) The Issuing Lenders irrevocably agree to grant and hereby grant to each
L/C Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C

38



--------------------------------------------------------------------------------



 



Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the applicable Issuing Lender, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Commitment Percentage in the applicable
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued by such Issuing Lender hereunder and the amount of each draft paid
by the applicable Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lenders that, if a draft
is paid under any Letter of Credit for which the applicable Issuing Lender is
not reimbursed in full by the U.S. Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the applicable Issuing Lender in the applicable Permitted Currency
upon demand at the applicable Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.

     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by any Issuing Lender under any Letter
of Credit, the applicable Issuing Lender shall notify each L/C Participant of
the amount and due date of such required payment and such L/C Participant shall
pay to the applicable Issuing Lender in the applicable Permitted Currency the
amount specified on the applicable due date. If any such amount is paid to the
applicable Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the applicable Issuing Lender in the applicable
Permitted Currency on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
applicable Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. A certificate of the Issuing applicable Lender with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error. With respect to payment to any Issuing Lender of the unreimbursed amounts
described in this Section 3.4, if the L/C Participants receive notice that any
such payment is due (A) prior to 1:00 p.m. on any Business Day, such payment
shall be due that Business Day, and (B) after 1:00 p.m. on any Business Day,
such payment shall be due on the following Business Day.

     (c) Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section 3.4(c),
the applicable Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the U.S. Borrower or otherwise), or any payment of
interest on account thereof, the applicable Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by the applicable Issuing Lender shall be
required to be returned by the applicable Issuing Lender, such L/C Participant
shall return to the applicable Issuing Lender the portion thereof previously
distributed by the applicable Issuing Lender to it.

39



--------------------------------------------------------------------------------



 



     (d) The commissions, reasonable, out-of-pocket fees, charges, costs and
expenses payable pursuant to this Section 3.4 shall be payable in the Permitted
Currency in which the applicable Letter of Credit is denominated.

     SECTION 3.5 Reimbursement Obligation of the Borrowers.

     (a) In the event of any drawing under any Letter of Credit, the U.S.
Borrower agrees to reimburse (either with the proceeds of a Revolving Credit
Loan as provided for in this Section 3.5 or with funds from other sources), in
same day funds in the applicable Permitted Currency in which the Letter of
Credit was denominated, the applicable Issuing Lender on each date on which the
applicable Issuing Lender notifies the U.S. Borrower of the date and amount of a
draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the applicable
Issuing Lender in connection with such payment. Unless the U.S. Borrower shall
immediately notify the applicable Issuing Lender that it intends to reimburse
the applicable Issuing Lender for such drawing from other sources or funds, the
U.S. Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on such date in the
amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the applicable Issuing Lender in connection with such
payment (including, without limitation, any and all reasonable, out-of-pocket
costs, fees and other expenses incurred by the applicable Issuing Lender in
effecting the payment of the Letter of Credit denominated in an Alternative
Currency), and the Revolving Credit Lenders shall make a Revolving Credit Loan
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse the applicable Issuing Lender for the amount of the related
drawing and costs and expenses. Each Revolving Credit Lender acknowledges and
agrees that its obligation to fund a Revolving Credit Loan in accordance with
this Section 3.5(a) to reimburse the applicable Issuing Lender for any draft
paid under a Letter of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.5(a) or Article V. If
the U.S. Borrower has elected to pay the amount of such drawing with funds from
other sources and shall fail to reimburse the applicable Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

     (b) Exchange Indemnification and Increased Costs. The U.S. Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C Participant, the amount of (i) any loss or reasonable cost or
increased cost incurred by such Issuing Lender or L/C Participant, (ii) any
reduction in any amount payable to or in the effective return on the capital to
such Issuing Lender or L/C Participant, (iii) any currency exchange loss, in
each case that such Issuing Lender or L/C Participant sustains as a result of
the U.S. Borrower’s repayment in Dollars of any Letter of Credit denominated in
an Alternative Currency. A certificate of such Issuing Lender setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such Issuing Lender shall be conclusively presumed to be
correct save for manifest error.

40



--------------------------------------------------------------------------------



 



     SECTION 3.6 Obligations Absolute. The U.S. Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the U.S.
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The U.S. Borrower also agrees that the
Issuing Lenders and the L/C Participants shall not be responsible for, and the
U.S. Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the U.S. Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the U.S.
Borrower against any beneficiary of such Letter of Credit or any such
transferee. Neither Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct. The U.S. Borrower agrees that any action taken or omitted by the
applicable Issuing Lender under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the U.S. Borrower and shall not result
in any liability of the applicable Issuing Lender or any L/C Participant to the
U.S. Borrower. The responsibility of the applicable Issuing Lender to the U.S.
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

     SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall govern.

ARTICLE IV

GENERAL LOAN PROVISIONS

     SECTION 4.1 Interest.

     (a) Interest Rate Options. Subject to the provisions of this Section 4.1,
at the election of the applicable Borrower, (i) Revolving Credit Loans
denominated in Dollars shall bear interest at (A) the Base Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until (3) Business Days after the
Closing Date), (ii) Revolving Credit Loans denominated in an Alternative
Currency shall bear interest at the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until (3) Business Days
after the Closing Date), (iii) Canadian Dollar Loans shall bear interest at the
Canadian Base Rate plus the Applicable Margin, and (iv) Swingline Loans shall
bear interest at the Base Rate plus the Applicable Margin. The applicable
Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice

41



--------------------------------------------------------------------------------



 



of Borrowing is given pursuant to Section 2.4 or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Each Loan or portion
thereof bearing interest based on the Base Rate (including, without limitation,
each Swingline Loan) shall be a “Base Rate Loan” and each Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.”
Any Loan or any portion thereof as to which such Borrower has not duly specified
an interest rate (excluding Alternative Currency Loans) as provided herein shall
be deemed a Base Rate Loan denominated in Dollars. Requests for Alternative
Currency Loans (other than Canadian Dollar Loans) as to which the Borrower has
not duly specified an interest rate and interest period shall be deemed a LIBOR
Rate Loan for a one (1) month interest period.

     (b) Interest Periods. In connection with each LIBOR Rate Loan, the U.S.
Borrower, on behalf of itself or the applicable Borrower, by giving notice at
the times described in Section 2.4 or 4.2, as applicable, shall elect an
interest period (each, an “Interest Period”) to be applicable to such LIBOR Rate
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months; provided that:

               (i) the Interest Period shall commence on the date of advance of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

               (ii) if any Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

               (iii) any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;

               (iv) no Interest Period shall extend beyond the Maturity Date;
and

               (v) there shall be no more than eight (8) Interest Periods in
effect at any time.

     (c) Default Rate. (i) Automatically upon the occurrence and during the
continuance of an Event of Default under Sections 12.1(a), (b), (i) and (j) and
(ii) subject to Section 12.3, at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrowers shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans in Dollars
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter, during the continuation of such Event of
Default, at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, (C) all outstanding LIBOR Rate Loans in
Alternative

42



--------------------------------------------------------------------------------



 



Currencies (other than Canadian Dollar Loans) shall bear interest at a rate per
annum of two percent (2%) in excess of the rate then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter during the
continuation of such Event of Default, shall be converted to Base Rate Loans in
Dollars bearing interest at a rate equal to two percent (2%) in excess of the
rate then applicable to Base Rate Loans, (D) all outstanding Canadian Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Canadian Base Rate Loans and (E) all
outstanding Base Rate Loans, Swingline Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate then applicable to Base
Rate Loans. Interest shall continue to accrue on the Obligations after the
filing by or against any Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign. The interest accrued pursuant to this Section
4.1(c) shall be payable by the applicable Borrower on demand of the
Administrative Agent.

     (d) Interest Payment and Computation.

               (i) Interest on each Base Rate Loan and each Canadian Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing March 31, 2005; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. Interest on LIBOR
Rate Loans (except for Alternative Currency Loans denominated in Pounds Sterling
which should be computed on the basis of a 365 day year) and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans and Canadian Base
Rate Loans shall be computed on the basis of a 365/66-day year and assessed for
the actual number of days elapsed.

               (ii) For greater certainty, whenever any amount is payable under
this Agreement or any other Loan Document by the Canadian Borrower as interest
or as a fee which requires the calculation of an amount using a percentage per
annum, each party to this Agreement acknowledges and agrees that such amount
shall be calculated as of the date payment is due without application of the
“deemed reinvestment principle” or the “effective yield method” (e.g. when
interest is calculated and payable monthly, the rate of interest payable per
month is 1/12 of the stated rate of interest per annum).

     (e) Maximum Rate.

               (i) In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the

43



--------------------------------------------------------------------------------



 



Lenders shall at the Administrative Agent’s option (A) promptly refund to the
Borrowers any interest received by the Lenders in excess of the maximum lawful
rate or (B) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrowers not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrowers under Applicable Law.

               (ii) Notwithstanding the provisions of this Section 4.1 or any
other provision of this Agreement, in no event shall the aggregate “interest”
(as such term is defined in Section 347 of the Criminal Code (Canada)) exceed
the effective annual rate of interest on the “credit advanced” (as such term is
defined in Section 347 of the Criminal Code (Canada)) lawfully permitted under
Section 347 of the Criminal Code (Canada). The effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the applicable Loan, and in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
qualified for a period of ten (10) years and appointed by the Canadian Dollar
Lender will be conclusive for the purposes of such determination. A certificate
of an authorized signing officer of the Canadian Dollar Lender as to each amount
and/or each rate of interest payable hereunder from time to time shall be
conclusive evidence of such amount and of such rate, absent manifest error.

     (f) Basis of Accrual. Subject to Section 1.9 hereof, with respect to the
currency of any state that becomes a Participating Member State, the accrual of
interest or fees expressed in this Agreement with respect to such currency shall
be based upon the applicable convention or practice in the London Interbank
Market for the basis of accrual of interest or fees in respect of the euro,
which such convention or practice shall replace such expressed basis effective
as of and from the date on which such state becomes a Participating Member
State; provided that if any Loan in the currency of such state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Loan, at the end of the then current Interest Period.

     SECTION 4.2 Notice and Manner of Conversion or Continuation of Revolving
Credit Loans. Provided that no Default or Event of Default has occurred and is
then continuing, the Borrowers shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $500,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans denominated in Dollars, (b) upon the
expiration of any Interest Period, convert all or any part of its outstanding
LIBOR Rate Loans denominated in Dollars in a principal amount equal to $500,000
or a whole multiple of $500,000 in excess thereof into Base Rate Loans (other
than Swingline Loans) or (c) upon the expiration of any Interest Period,
continue any LIBOR Rate Loan denominated in any Permitted Currency in a
principal amount of (a) $500,000 or any whole multiple of $500,000 in excess
thereof, if denominated in Dollars; (b) €500,000 or any whole multiple of
€500,000 in excess thereof, if denominated in euros (c) £500,000 or whole
multiple of £500,000 in excess thereof, if denominated in Pounds Sterling; and
(d) $500,000 or any whole multiple of $500,000 in excess

44



--------------------------------------------------------------------------------



 



thereof (or with respect to LIBOR Rate Loans denominated in an Alternative
Currency, the Alternative Currency Amount in each case thereof) as a LIBOR Rate
Loan in the same Permitted Currency. Whenever a Borrower desires to convert or
continue Loans as provided above, the U.S. Borrower, on behalf of such Borrower,
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. (Charlotte time) four (4) Business Days (with respect to any Loan
denominated in an Alternative Currency) and three (3) Business Days (with
respect to any Loan denominated in Dollars) before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
Permitted Currency in which such Loan is denominated, (C) the effective date of
such conversion or continuation (which shall be a Business Day), (D) the
principal amount of such Loans to be converted or continued, and (E) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

     SECTION 4.3 Fees.

     (a) Commitment Fee. Commencing on the Closing Date, the Borrowers shall pay
to the Administrative Agent, for the account of the Lenders (other than the
Canadian Dollar Lender), a non-refundable commitment fee at a rate per annum
corresponding to the Applicable Margin set forth in the table in the definition
of Applicable Margin, on the average daily unused portion of the Revolving
Credit Commitment; provided that (i) the amount of Canadian Dollar Loans shall
not be considered usage of the Revolving Credit Commitment for the purpose of
calculating the commitment fee payable to the Lenders and (ii) the amount of
Swingline Loans shall not be considered usage of the Revolving Credit Commitment
for purposes of calculating the commitment fee payable to the Lenders (other
than the Swingline Lender). The commitment fee shall be payable in arrears on
the last Business Day of each calendar quarter during the term of this Agreement
commencing March 31, 2005, and on the Maturity Date. Such commitment fee shall
be distributed by the Administrative Agent to the Lenders (other than the
Canadian Dollar Lender) pro rata in accordance with the Lenders’ respective
Commitment Percentages.

     (b) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Company and the Borrowers agree to pay to the
Administrative Agent and its affiliates, for their own account, the fees set
forth in the Fee Letter.

     SECTION 4.4 Manner of Payment.

     (a) Loans and Letters of Credit Denominated in Dollars. Each payment by the
Borrowers (other than the Canadian Borrower) on account of the principal of or
interest on any Loan or Letter of Credit denominated in Dollars or of any fee,
commission or other amounts (including the Reimbursement Obligation with respect
to any Letter of Credit denominated in Dollars) payable to the Lenders under
this Agreement or any Note (except as set forth in Section 4.4(b)) shall be made
in Dollars not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account

45



--------------------------------------------------------------------------------



 



of the Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages as applicable, (except as specified below) in
immediately available funds and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 12.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
With respect to each Letter of Credit denominated in Dollars, each payment to
the Administrative Agent of the Issuing Lenders’ fees or L/C Participants’
commissions shall be made in like manner, but for the account of the applicable
Issuing Lender or the L/C Participants, as the case may be.

     (b) Loans and Letters of Credit Denominated in Alternative Currencies. Each
payment by the Borrowers (other than the Canadian Borrower) on account of the
principal of or interest on the Loans denominated in any Alternative Currency or
any Letter of Credit denominated in an Alternative Currency (including the
Reimbursement Obligation with respect to any Letter of Credit denominated in an
Alternative Currency) shall be made in such Alternative Currency not later than
1:00 p.m. (the time of the location of the office of the Administrative Agent’s
Correspondent) on the date specified for payment under this Agreement to the
Administrative Agent’s account with the Administrative Agent’s Correspondent for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Commitment Percentages (except as set forth
below) in immediately available funds, and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. (the time of the location of the office of the Administrative
Agent’s Correspondent) on such day shall be deemed a payment on such date for
the purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (the time of the location of the office of the Administrative Agent’s
Correspondent) shall be deemed to have been made on the next succeeding Business
Day for all purposes. With respect to each Letter of Credit denominated in an
Alternative Currency, each payment to the Administrative Agent of the Issuing
Lenders’ fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the applicable Issuing Lender or the L/C Participants, as the
case may be.

     (c) Canadian Dollar Loans. Each payment by or on behalf of the Canadian
Borrower, on account of the principal of or interest on the Canadian Dollar
Loans shall be made in Canadian Dollars not later than 1:00 p.m. (Toronto,
Ontario time) on the date specified for payment under this Agreement to the
Administrative Agent’s account with the Canadian Dollar Lender for the account
of the Canadian Dollar Lender (other than as set forth below) in immediately
available funds, and shall be made without any set-off, counterclaim or
deduction whatsoever. Any payment received after such time but before 2:00 p.m.
(Toronto, Ontario time) on such day shall be deemed a payment on such date for
the purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (Toronto, Ontario time) shall be deemed to have been made on the next
succeeding Business Day for all purposes.

     (d) General Payment Provisions. Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each Lender at
its address for notices

46



--------------------------------------------------------------------------------



 



set forth herein its pro rata share of such payment in accordance with such
Lender’s Commitment Percentage (except as specified below) and shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent of the Issuing Lenders’ fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the applicable Issuing Lender or the
L/C Participants, as the case may be. Each payment to the Administrative Agent
of Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.11,
4.12, 4.13 or 14.2 shall be paid to the Administrative Agent for the account of
the applicable Lender. Each payment to the Administrative Agent with respect to
Swingline Loans (including, without limitation, the Swingline Lender’s fees or
expenses) shall be made for the account of the Swingline Lender. Each payment to
the Administrative Agent with respect to the Canadian Dollar Loans (including,
without limitation, the Canadian Dollar Lender’s fees or expenses) shall be made
for the account of the Canadian Dollar Lender. Subject to Section 4.1(b)(ii) if
any payment under this Agreement shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

     SECTION 4.5 Evidence of Indebtedness.

     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall promptly execute and deliver to such Lender (through the Administrative
Agent) a Revolving Credit Note, a Canadian Dollar Note and/or a Swingline Note,
as applicable, which shall evidence such Lender’s Revolving Credit Loans,
Canadian Dollar Loans and/or Swingline Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

     (b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Canadian Dollar Loans, Swingline
Loans and Letters of Credit. In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

47



--------------------------------------------------------------------------------



 



     SECTION 4.6 Adjustments. If any Lender (a “Benefited Lender”) shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 4.11, 4.12, 4.13 or 14.3 hereof)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that

               (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

               (ii) the provisions of this Section 4.6 shall not be construed to
apply to (x) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Canadian Dollar Loans, Swingline Loans and Letters of
Credit to any assignee or participant, other than to a Credit Party or any
Subsidiary thereof (as to which the provisions of this Section 4.6 shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

     SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make, to issue or to participate in Loans and Letters of
Credit, as applicable, are several and are not joint or joint and several.
Unless the Administrative Agent shall have received notice from a Lender prior
to a proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.4(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to (a) with respect
to any Loan denominated in Dollars the product of (i) the amount not made
available by such Lender in accordance with the terms hereof, times (ii) the
daily average Federal Funds Rate during such period as determined by the
Administrative Agent, times (iii) a fraction the numerator of which is the
number of days that elapse from and including such borrowing date to the date on
which such amount not made

48



--------------------------------------------------------------------------------



 



available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360 and (b) with respect to any Loan denominated in an Alternative Currency,
the amount not made available by such Lender in accordance with the terms hereof
and interest thereon at a rate per annum equal to the Administrative Agent’s
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by the Administrative Agent as a result of the
failure to deliver funds hereunder) of carrying such amount. A certificate of
the Administrative Agent with respect to any amounts owing under this
Section 4.7 shall be conclusive, absent manifest error. If such Lender’s
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrowers. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrowers shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date. Notwithstanding anything set forth herein to
the contrary, any Lender that fails to make available its Commitment Percentage
of any Loan shall not (a) have any voting or consent rights under or with
respect to any Loan Document (except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender) or (b) constitute a
“Lender” (or be included in the calculation of Required Lenders hereunder) for
any voting or consent rights under or with respect to any Loan Document.

     SECTION 4.8 Redenomination of Alternative Currency Loans.

     (a) Conversion to the Base Rate. If any Alternative Currency Loan is
required to bear interest based at the Base Rate rather than the LIBOR Rate
pursuant to Section 4.1(c), Section 4.10 or any other applicable provision
hereof, such Loan shall be funded in Dollars in an amount equal to the Dollar
Amount of such Alternative Currency Loan, all subject to the provisions of
Section 2.5(b). The Borrowers shall reimburse the Lenders upon any such
conversion for any amounts required to be paid under Section 4.11.

     (b) Redenomination of Loans. Subject to Section 1.9 hereof, any Loan to be
denominated in the currency of the applicable Participating Member State shall
be made in the euro.

     (c) Redenomination of Obligations. Subject to Section 1.9 hereof, any
obligation of any party under this Agreement or any other Loan Document which
has been denominated in the currency of a Participating Member State shall be
redenominated into the euro.

     (d) Further Assurances. The terms and provisions of this Agreement will be
subject to such reasonable changes of construction as determined by the
Administrative Agent in consultation with the Company to reflect the
implementation of the EMU in any Participating Member State or any market
conventions relating to the fixing and/or calculation of interest

49



--------------------------------------------------------------------------------



 



being changed or replaced and to reflect market practice at that time, and
subject thereto, to put the Administrative Agent, the Lenders and the Borrowers
in the same position, so far as possible, that they would have been if such
implementation had not occurred.

     SECTION 4.9. Regulatory Limitation. In the event, as a result of increases
in the value of Alternative Currencies against the Dollar or for any other
reason, the obligation of any of the Lenders to make Loans (taking into account
the Dollar Amount of the Obligations and all other indebtedness required to be
aggregated under 12 U.S.C.A. §84, as amended, the regulations promulgated
thereunder and any other Applicable Law) is determined by such Lender to exceed
its then applicable legal lending limit under 12 U.S.C.A. §84, as amended, and
the regulations promulgated thereunder, or any other Applicable Law, the amount
of additional Extensions of Credit such Lender shall be obligated to make or
issue or participate in hereunder shall immediately be reduced to the maximum
amount which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Commitment Percentages and, to the extent
necessary under such laws and regulations (as determined by each of the Lenders,
with respect to the applicability of such laws and regulations to itself), and
the Borrowers shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Obligations outstanding
hereunder by an amount sufficient to comply with such maximum amounts.

     SECTION 4.10 Changed Circumstances.

     (a) Circumstances Affecting LIBOR Rate, Alternative Currency Availability
and Canadian Dollar Availability. If with respect to any Interest Period for any
LIBOR Rate Loan the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that (i) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars or an Alternative Currency in the applicable amounts are not being
quoted via Telerate Page Screen 3750 (or any replacement pages on that service)
or the applicable Reuters Screen Page or offered to the Administrative Agent or
such Lender for such Interest Period, (ii) a fundamental change has occurred in
the foreign exchange or interbank markets with respect to any Alternative
Currency (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls), (iii) it has become otherwise materially impractical for the
Administrative Agent or the Lenders to make such Loan in an Alternative
Currency, (iv) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to Canadian Dollars (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) or (v) it
has become otherwise materially impractical for the Canadian Dollar Lender to
make any Canadian Dollar Loans, then the Administrative Agent shall forthwith
give notice thereof to the Borrowers. Thereafter, until the Administrative Agent
notifies the Borrowers that such circumstances no longer exist, the obligation
of the Lenders or the Canadian Dollar Lender, as applicable, to make LIBOR Rate
Loans or Alternative Currency Loans (including Canadian Dollar Loans), as
applicable, and the right of the Borrowers to convert any Loan to or continue
any Loan as a LIBOR Rate Loan, an Alternative Currency Loan (including a
Canadian Dollar Loan), as applicable, shall be suspended, and the Borrowers
shall repay in full (or cause to be repaid in

50



--------------------------------------------------------------------------------



 



full) the then outstanding principal amount of each such LIBOR Rate Loan,
Alternative Currency Loan or Canadian Dollar Loan, as applicable, together with
accrued interest thereon, on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan, Alternative Currency Loan or Canadian Dollar
Loan, as applicable, or convert the then outstanding principal amount of each
such LIBOR Rate Loan, Alternative Currency Loan or Canadian Dollar Loan, as
applicable, to a Base Rate Loan in Dollars as of the last day of such Interest
Period; provided that if a Borrower elects to make such conversion, such
Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses incurred by the Administrative Agent and the
Lenders in effecting such conversion.

     (b) Laws Affecting LIBOR Rate, Alternative Currency and Canadian Dollar
Availability. If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, first made after the date hereof,
shall make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, any Alternative Currency Loan or Canadian Dollar
Loans, such Lender shall promptly give notice thereof to the Administrative
Agent and the Administrative Agent shall promptly give notice to the Borrowers
and the other Lenders. Thereafter, until the Administrative Agent notifies the
Borrowers that such circumstances no longer exist, (i) the obligations of the
Lenders or the Canadian Dollar Lender to make LIBOR Rate Loans or Alternative
Currency Loans (including Canadian Dollar Loans), as applicable, and the right
of the Borrowers to convert any Loan or continue any Loan as a LIBOR Rate Loan,
an Alternative Currency Loan (including a Canadian Dollar Loan), as applicable,
shall be suspended and thereafter the Borrowers may select only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan or an Alternative Currency Loan, as applicable, to the end of
the then current Interest Period applicable thereto as a LIBOR Rate Loan or
Alternative Currency Loan, as applicable, the applicable LIBOR Rate Loan or an
Alternative Currency Loan, as applicable, shall immediately be converted to a
Base Rate Loan in Dollars for the remainder of such Interest Period and (iii) if
the Canadian Dollar Lender may not lawfully continue to maintain Canadian Dollar
Loans, the applicable Canadian Dollar Loans shall immediately be repaid in full
(together with accrued interest thereon); provided that if a Borrower elects to
make such conversion, such Borrower shall pay to the Administrative Agent and
the Lenders any and all costs, fees and other expenses incurred by the
Administrative Agent and the Lenders in effecting such conversion.

     SECTION 4.11 Indemnity. Each Borrower hereby indemnifies each of the
Lenders against any loss or expense (including, without limitation, any foreign
exchange costs) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Revolving Credit Loan (a) as a consequence of any failure by any
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan or a Canadian Dollar Loan, (b) due to any failure of any
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any

51



--------------------------------------------------------------------------------



 



LIBOR Rate Loan or Canadian Dollar Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the U.S.
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

     SECTION 4.12 Increased Costs.

     (a) Increased Costs Generally. If any Change in Law shall:

               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate), the Canadian Dollar Lender or any Issuing Lender
(or any of their respective Lending Offices);

               (ii) subject any Lender, the Canadian Dollar Lender or any
Issuing Lender to any tax of any kind whatsoever with respect to this Agreement,
any Canadian Dollar Loan, any Letter of Credit, any participation in a Canadian
Dollar Loan or a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender, the Canadian Dollar Lender or
any Issuing Lender in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 4.13 and the imposition of, or any change in the rate
of any Excluded Tax payable by such Lender, the Canadian Dollar Lender or such
Issuing Lender); or

               (iii) impose on any Lender, the Canadian Dollar Lender or any
Issuing Lender (or any of their respective Lending Offices) or the London
interbank market any other condition, cost or expense affecting this Agreement,
any Canadian Dollar Loan, any Letter of Credit, any participation in a Canadian
Dollar Loan or a Letter of Credit or any LIBOR Rate Loan made by it;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Canadian Dollar Lender or such Issuing Lender of making, converting
into or maintaining any LIBOR Rate Loan denominated in Dollars, LIBOR Rate Loan
denominated in an Alternative Currency or Canadian Dollar Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, the Canadian Dollar Lender or such Issuing Lender of participating
in, issuing or maintaining any Canadian Dollar Loan or Letter of Credit (or of
maintaining its obligation to participate in or to issue any Canadian Dollar
Loan or Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the Canadian Dollar Lender or such Issuing Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Canadian Dollar Lender or such Issuing Lender, the
Borrowers shall promptly pay to any such Lender, the Canadian Dollar Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender, the Canadian

52



--------------------------------------------------------------------------------



 



Dollar Lender or such Issuing Lender, as the case may be, for such additional
costs incurred or reduction suffered.

     (b) Capital Requirements. If any Lender, the Canadian Dollar Lender or any
Issuing Lender determines that any Change in Law affecting such Lender, the
Canadian Dollar Lender or such Issuing Lender or any lending office of such
Lender, the Canadian Dollar Lender or such Lender’s, the Canadian Dollar
Lender’s or such Issuing Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s, the Canadian Dollar Lender’s or such Issuing Lender’s capital or on
the capital of such Lender’s, the Canadian Dollar Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender, the Canadian Lender or such Issuing Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, the
Canadian Dollar Lender or such Issuing Lender or the Letters of Credit issued by
such Issuing Lender, to a level below that which such Lender, the Canadian
Dollar or such Issuing Lender or such Lender’s, the Canadian Dollar Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s, the Canadian Dollar Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s, the Canadian
Dollar Lender’s or such Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrowers shall promptly pay to such
Lender, the Canadian Dollar Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender, the Canadian
Dollar Lender or such Issuing Lender or such Lender’s, the Canadian Dollar
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

     (c) Certificates for Reimbursement. A certificate of a Lender, the Canadian
Dollar Lender or the applicable Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender, the Canadian Dollar Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 4.12(c) and delivered to the Borrowers
shall be conclusive absent manifest error. The Borrowers shall pay such Lender,
the Canadian Dollar Lender or such Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

     (d) Exchange Indemnification and Increased Costs. The Borrowers shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any customary loss or cost or increased
cost incurred by the Administrative Agent or any applicable Lender, (ii) any
reduction in any amount payable to or in the effective return on the capital to
the Administrative Agent or any applicable Lender, (iii) any interest or any
other return, including principal, foregone by the Administrative Agent or any
applicable Lender as a result of the introduction of, change over to or
operation of the euro, or (iv) any currency exchange loss, that Administrative
Agent or any Lender sustains as a result of any payment being made by a Borrower
in a currency other than that originally extended to such Borrower or as a
result of any other currency exchange loss incurred by the Administrative Agent
or any applicable Lender under this Agreement. A certificate of the
Administrative Agent setting forth the basis for determining such additional
amount or amounts necessary to compensate the Administrative Agent or the
applicable Lender shall be conclusively presumed to be correct save for manifest
error.

53



--------------------------------------------------------------------------------



 



     (e) Delay in Requests. Failure or delay on the part of any Lender, the
Canadian Dollar Lender or the applicable Issuing Lender to demand compensation
pursuant to this Section 4.12 shall not constitute a waiver of such Lender’s,
the Canadian Dollar Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender, the Canadian Dollar Lender or such Issuing Lender pursuant to this
Section 4.12 for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender, the Canadian Dollar Lender or
such Issuing Lender, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s, the
Canadian Dollar Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

     SECTION 4.13 Taxes.

     (a) Payments Free of Taxes. Except as otherwise required by this Agreement,
any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required by Applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.13) the Administrative Agent, the Lenders or the Issuing Lenders,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.

     (c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.13) paid by the Administrative Agent, such Lender or such
Issuing Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the U.S. Borrower by a Lender or the applicable Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the applicable Issuing Lender
executed by an officer of the party providing the certificate, shall be
conclusive absent manifest error.

     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such

54



--------------------------------------------------------------------------------



 



Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the applicable Borrower (with a copy to the
Administrative Agent), on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement and at the time or times prescribed by
Applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by applicable Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by the
applicable Borrower or the Administrative Agent as will enable the applicable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that applicable Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the applicable Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

               (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

               (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,

               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

               (iv) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit applicable Borrower to determine the
withholding or deduction required to be made.

     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent and the U.S. Borrower, on

55



--------------------------------------------------------------------------------



 



behalf of itself and the Foreign Borrowers, as the Administrative Agent or the
U.S. Borrower, on behalf of itself and the Foreign Borrowers, shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter
(including, without limitation, on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement and at the time or times prescribed
by Applicable Law), such other documents and forms required by any relevant
taxing authorities under the Applicable Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Applicable
Laws to confirm such Lender’s entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender by the Borrowers pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in such other
jurisdiction. Each Lender shall promptly (i) notify the Administrative Agent and
the Borrower of any change in circumstances which would modify or render invalid
any such claimed exemption or reduction, and (ii) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each Borrower shall promptly deliver to
the Administrative Agent or any Lender, as the Administrative Agent or such
Lender shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Applicable Laws of any jurisdiction, duly executed
and completed by such Borrower, as are required to be furnished by such Lender
or the Administrative Agent under such Applicable Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 4.13, it shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section 4.13 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such Issuing Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or such
Issuing Lender, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Lender in
the event the Administrative Agent, such Lender or such Issuing Lender is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
Issuing Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrowers or any other
Person.

     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in this Section 4.13 shall survive the payment in full of the
Obligations and the termination of the Commitments.

56



--------------------------------------------------------------------------------



 



     SECTION 4.14 Mitigation Obligations; Replacement of Lenders.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.12, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.13, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.12 or Section 4.13, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all customary and reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

     (b) Replacement of Lenders. If any Lender (or Participant) requests
compensation under Section 4.12, or if the Borrowers are required to suspend
requests for types or amounts of loans or pay any additional amount to any
Lender (or Participant) or any Governmental Authority for the account of any
Lender pursuant to Section 4.9, 4.10, or 4.13, or if any Lender defaults in its
obligation to fund Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender (or Participant) to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 14.11), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

               (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 14.11;

               (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 4.11) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

               (iii) in the case of any such assignment resulting from a claim
for compensation under Section 4.12 or payments required to be made pursuant to
Section 4.13, such assignment will result in a reduction in such compensation or
payments thereafter;

               (iv) such assignment does not conflict with Applicable Law; and

               (v) the Canadian Dollar Lender may not be replaced without the
prior consent of the Administrative Agent.

57



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

     SECTION 4.15 Redenomination of Canadian Dollar Loans. If any Canadian
Dollar Loan is required to bear interest based at the Base Rate rather than the
Canadian Base Rate pursuant to any applicable provision hereof, such Loan shall
be funded in Dollars in an amount equal to the Dollar Amount of such Canadian
Dollar Loan, all subject to the provisions of Section 2.5(b). The U.S. Borrower
and the Canadian Borrower shall reimburse the Lenders upon any such conversion
for any amounts required to be paid under Section 4.11.

     SECTION 4.16 U.S. Borrower as Agent for the Foreign Borrowers. Each Foreign
Borrower hereby irrevocably appoints and authorizes the U.S. Borrower (a) to
provide the Administrative Agent with all notices with respect to Extensions of
Credit obtained for the benefit of such Borrower and all other notices and
instructions under this Agreement, (b) to take such action on behalf of the
Borrowers as the U.S. Borrower deems appropriate on its behalf to obtain
Extensions of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by the U.S. Borrower of any summons, notice or other similar item shall
be deemed effective receipt by the Borrowers and their Subsidiaries.

     SECTION 4.17. Rounding and Other Reasonable Changes. Subject to Section 1.9
hereof, without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and without prejudice to the
respective obligations of the Borrowers to the Administrative Agent and the
Lenders and the Administrative Agent and the Lenders to the Borrowers under or
pursuant to this Agreement, except as expressly provided in this Agreement, each
provision of this Agreement, including, without limitation, the right to combine
currencies to effect a set-off, shall be subject to such reasonable changes of
interpretation as the Administrative Agent in consultation with the Company may
from time to time specify to be necessary or appropriate to reflect the
introduction of or change over to the euro in Participating Member States.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

     SECTION 5.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on December 23, 2004, or on
such other place, date and time as the parties hereto shall mutually agree.

     SECTION 5.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction or waiver in accordance with Section 14.2 of each of the
following conditions:

58



--------------------------------------------------------------------------------



 



     (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note, a Canadian Dollar Note
in favor of the Canadian Dollar Lender (if requested thereby), a Swingline Note
in favor of the Swingline Lender (if requested thereby), the Subsidiary Guaranty
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

     (b) Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

               (i) Officer’s Certificate of the Company and the Borrowers. A
certificate of the Company and Borrowers signed by a Responsible Officer
thereof, to the effect that all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects as of the Closing Date; provided
that any representation and warranty that is qualified by materiality or by
reference to Material Adverse Effect shall be true, correct and complete in all
respects as of the Closing Date; that none of the Credit Parties are in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that each of the Credit Parties, as applicable, has satisfied each of the
conditions to be satisfied thereby as set forth in Section 5.2 and Section 5.3.

               (ii) Certificate of Responsible Officer of each Credit Party. A
certificate of each Credit Party signed by a Responsible Officer thereof
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles of incorporation (or equivalent documentation) of such Credit Party and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws (or equivalent documentation) of such Credit Party as in effect
on the Closing Date, (C) resolutions duly adopted by the board of directors (or
equivalent governing body) of such Credit Party authorizing the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, or, in the event
resolutions are not applicable under the laws of the relevant jurisdiction of
formation or any Credit Party, the corresponding evidence of corporate, company,
partnership or other applicable action of such Credit Party and (D) each
certificate required to be delivered pursuant to Section 5.2(b)(iii).

               (iii) Certificates of Good Standing. Certificates as of a recent
date of the good standing of each Credit Party under the laws of its
jurisdiction of organization or the equivalent, if any, in any foreign
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Credit Party is qualified to do
business and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.

59



--------------------------------------------------------------------------------



 



               (iv) Opinions of Counsel. Opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request, each in form and substance reasonably satisfactory to the
Administrative Agent (including, without limitation, opinions of foreign counsel
to the Credit Parties).

               (v) Tax Forms. Copies of the United States Internal Revenue
Service or other forms required by Section 4.13(e).

               (vi) Liability Insurance. The Administrative Agent shall have
received certificates of property, hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each, and, if requested by the Administrative Agent, copies (certified
by a Responsible Officer) of insurance policies in form and substance reasonably
satisfactory to the Administrative Agent.

     (c) Consents; Defaults.

               (i) Governmental and Third Party Approvals. The Credit Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all such
consents and approvals shall be in full force and effect.

               (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

     (d) Financial Matters.

               (i) Financial Statements. The Administrative Agent and the
Lenders shall have received the unaudited consolidated financial statements of
the Company and its Subsidiaries for the interim quarterly period ended at least
forty-five (45) days prior to the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and prepared in
accordance with GAAP (and, with respect to all audited financial statements, to
be audited by PricewaterhouseCoopers, LLP or another independent certified
public accounting firm reasonably satisfactory to the Administrative Agent):

               (ii) Financial Projections. The Administrative Agent shall have
received financial projections with respect to the Company and its Subsidiaries
prepared by a Responsible Officer of the Company, in form reasonably
satisfactory to the Administrative Agent, of balance sheets, income statements
and cash flow statements on an annual basis for the first four years following
the Closing Date.

               (iii) Financial Condition Certificate. The Company and the U.S.
Borrowers, on behalf of itself and the other Borrowers, shall have delivered to
the Administrative Agent a

60



--------------------------------------------------------------------------------



 



certificate, in form and substance reasonably satisfactory to the Administrative
Agent, and certified as accurate by a Responsible Officer of each of the Company
and the U.S. Borrower, that (A) the Company and its Subsidiaries, taken as a
whole, are Solvent and (B) attached thereto are calculations evidencing
compliance on a pro forma basis with the covenants contained in Article IX
hereof.

               (iv) Payment at Closing; Fee Letters. The Company and the
Borrowers shall have paid to the Administrative Agent and the Lenders the fees
set forth or referenced in Section 4.3 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, reasonable legal fees
and expenses of counsel to the Administrative Agent (which shall be limited to
one counsel per jurisdiction of formation of the Borrowers)) and to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

     (e) Miscellaneous.

               (i) Notice of Account Designation. The Administrative Agent shall
have received Notice of Account Designation from the U.S. Borrower specifying
the account or accounts to which the proceeds of any Loans made after the
Closing Date are to be disbursed.

               [(ii) Due Diligence. The Administrative Agent shall have
completed, to its satisfaction, all legal and other due diligence with respect
to the business, assets, liabilities, operations and condition (financial or
otherwise) of the Company and its Subsidiaries in scope and determination
satisfactory to the Administrative Agent in its sole discretion. In connection
therewith, the Administrative Agent may request the results of a Lien search
(including a search as to judgments, pending litigation and tax matters), in
form and substance reasonably satisfactory thereto, made against the Credit
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in any state (or foreign jurisdiction) or comparable legislation in other
jurisdictions in which any of the assets of such Credit Party are located,
indicating among other things that its assets are free and clear of any Lien
except for Permitted Liens.]

               (iii) Existing Facility. The Existing Facility (other than the
Existing Letters of Credit) shall be repaid in full and terminated and all
collateral security therefor shall be irrevocably and unconditionally released
(or satisfactory arrangements made therefor), and the Administrative Agent shall
have received a pay-off letter in form and substance reasonably satisfactory to
it evidencing such repayment, termination, reconveyance and release.

               [(iv) Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.]

61



--------------------------------------------------------------------------------



 



     SECTION 5.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lenders to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified by materiality or by reference to Material Adverse Effect
shall be true, correct and complete in all respects as of such applicable date.

     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the
applicable Borrower in accordance with Section 2.4(a) and Section 4.2.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

     SECTION 6.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, each Parent and each Borrower hereby represents and
warrants to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder that:

     (a) Organization; Power; Qualification. Each of the Credit Parties and its
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be qualified or authorized, individually or in the
aggregate could not reasonably be excepted to have a Material Adverse Effect.
The jurisdictions in which each Credit Party and its Subsidiaries are organized
and qualified to do business as of the Closing Date are described on
Schedule 6.1(a).

62



--------------------------------------------------------------------------------



 



     (b) Ownership. Each Subsidiary of the Company as of the Closing Date is
listed on Schedule 6.1(b). As of the Closing Date, the capitalization of the
Subsidiaries of the Company consists of the number of shares, authorized, issued
and outstanding, of such classes and series, with or without par value,
described on Schedule 6.1(b). All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights. The shareholders of the Subsidiaries of the Company and the
number of shares owned by each as of the Closing Date are described on
Schedule 6.1(b). As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or permit the issuance of Capital Stock of the Company or
its Subsidiaries, except as described on Schedule 6.1(b).

     (c) Authorization of Agreement, Loan Documents and Borrowing. Each Credit
Party and its Subsidiaries has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers or authorized representative of each Credit Party and each
of its Subsidiaries party thereto, and each such document constitutes the legal,
valid and binding obligation of such Credit Party or its Subsidiary party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state, federal or provincial debtor relief laws from time to time in effect
which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Credit Parties and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Credit Parties or any of their
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Credit Party or any of their Subsidiaries or any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (iv) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement, in each case, expect as could not reasonably be expected to
have a Material Adverse Effect.

     (e) Compliance with Law; Governmental Approvals.

63



--------------------------------------------------------------------------------



 



               (i) Each of the Credit Parties and their Subsidiaries (i) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (ii) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (iii) has timely filed all
material reports, documents and other materials required to be filed by it under
all Applicable Laws with any Governmental Authority and has retained all
material records and documents required to be retained by it under Applicable
Law, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

               (ii) No Credit Party, Subsidiary of a Credit Party, or any
Affiliate of a Credit Party or any Parent Guarantor or Subsidiary Guarantor:
(i) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) does business in such country or with any such
agency, organization or person, in violation of the economic sanctions of the
United States administered by OFAC.

     (f) Tax Returns and Payments. Each of the Credit Parties and their
Subsidiaries has duly filed or caused to be filed all federal, state,
provincial, local and other material tax returns required by Applicable Law to
be filed, and has paid, or made adequate provision for the payment of, all
federal, state, provincial, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with GAAP have been provided for on the books of
the Credit Parties and their Subsidiaries and no Lien exists), except as could
not reasonably be expected to have a Material Adverse Effect. Such returns
accurately reflect in all material respects all liability for taxes of each
Credit Party and its Subsidiaries for the periods covered thereby. There is no
ongoing audit or examination or, to the knowledge of any Credit Party, other
investigation by any Governmental Authority of the tax liability of any Credit
Party and its Subsidiaries, other than Liens for Taxes not yet due and payable.
No Governmental Authority has asserted any Lien or other claim against any
Credit Party or any Subsidiary thereof with respect to unpaid taxes which has
not been discharged or resolved. The charges, accruals and reserves on the books
of the Credit Parties and any of their Subsidiaries in respect of federal,
state, provincial, local and other taxes for all Fiscal Years and portions
thereof since the organization of any Credit Party and any of its Subsidiaries
are in the

64



--------------------------------------------------------------------------------



 



judgment of the Credit Parties adequate, and the Credit Parties do not
anticipate any additional taxes or assessments for any of such years.

     (g) Intellectual Property Matters. Each of the Credit Parties and their
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business, except, in each case, as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and neither the Credit Parties nor any Subsidiary thereof is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations, except any such revocation, termination
or liability as could not reasonably be expected, in each case, individually or
in the aggregate, to have a Material Adverse Effect.

     (h) Environmental Matters.

          (i) The properties owned, leased or operated by the Credit Parties and
their Subsidiaries now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws, except, where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

          (ii) The Credit Parties, each Subsidiary and such properties and all
operations conducted in connection therewith are in compliance, to the knowledge
of the Credit parties and have been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof, except for any
such noncompliance or contamination, that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

          (iii) No Credit Party or any Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened, except where such violation, alleged violation, noncompliance,
liability or potential liability which is the subject of such notice could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

          (iv) Hazardous Materials have not been transported or disposed of to
or from the properties owned, leased or operated by the Credit Parties and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give

65



--------------------------------------------------------------------------------



 



rise to liability under, any applicable Environmental Laws, except where such
violation or liability could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

          (v) No judicial proceedings or governmental or administrative action
is pending under any Environmental Law to which the Credit Parties or any
Subsidiary thereof is or will be named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Credit Parties, any
Subsidiary or such properties or such operations; except where such proceeding,
action, degree, order or other requirement could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

          (vi) There has been no release, or to the best of the Credit Parties’
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by any Credit Party or any Subsidiary, now or in the
past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws, except where such violation or liability
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

     (i) ERISA; Pension Act.

          (i) As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans
other than those identified on Schedule 6.1(i);

          (ii) Each Credit Party and each ERISA Affiliate is in material
compliance with all applicable provisions of ERISA with respect to all Employee
Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or
plans which are master or prototype plans. No liability has been incurred by any
Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

          (iii) As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has any Credit Party
or any ERISA Affiliate failed to make any contributions or to pay

66



--------------------------------------------------------------------------------



 



any amounts due and owing as required by Section 412 of the Code, Section 302 of
ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Section 412 of the Code or Section 302 of ERISA, nor has
there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;

          (iv) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no Credit Party or any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;

          (v) No Termination Event has occurred or is reasonably expected to
occur;

          (vi) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Company after due inquiry, threatened concerning or
involving any Employee Benefit Plan; and

          (vii) Neither the Company, nor any of its Subsidiaries incorporated in
or with an established place of business in the United Kingdom has a final
salary pension scheme or is associated or connected with any Person that has a
final salary pension scheme.

     (j) Margin Stock. No Credit Party or any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.

     (k) Government Regulation. No Credit Party or any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and no Credit Party or any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Public Utility Holding Company Act of 1935 or the Interstate Commerce Act, each
as amended, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby.

     (l) Material Contracts. Schedule 6.1(l) sets forth a complete and accurate
list of all Material Contracts of the Credit Parties and their Subsidiaries in
effect as of the Closing Date not listed on any other Schedule hereto; other
than as set forth in Schedule 6.1(l), each such Material

67



--------------------------------------------------------------------------------



 



Contract is, and after giving effect to the consummation of the transactions
contemplated by the Loan Documents will be, in full force and effect in
accordance with the material terms thereof. No Credit Party or any Subsidiary
(nor, to the knowledge of the Credit Parties, any other party thereto) is in
breach of or in default under any Material Contract in any material respect.

     (m) Employee Relations. There is no strike or work stoppage in existence or
threatened involving the Company of any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

     (n) Burdensome Provisions. No Credit Party or any Subsidiary thereof is a
party to any indenture, agreement, lease or other instrument, or subject to any
corporate or partnership restriction, Governmental Approval or Applicable Law
which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Credit Parties and
their Subsidiaries do not presently anticipate that future expenditures needed
to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital Stock
to any Credit Party or any Subsidiary or to transfer any of its assets or
properties to any Credit Party or any Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law.

     (o) Financial Statements. The (i) audited Consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2003 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the Company and its
Subsidiaries as of September 30, 2004 and related unaudited interim statements
of income and retained earnings, copies of which have been furnished to the
Administrative Agent and each Lender, are correct in all material respects and
fairly present on a Consolidated basis the assets, liabilities and financial
position of the Company and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP subject to year-end
adjustments and the absence of footnotes and, in the case of the statements
referred to in (ii) above, by the absence of footnotes. The Company and its
Subsidiaries have no material indebtedness, obligation or other unusual forward
or long-term commitment which is not fairly reflected in the foregoing financial
statements or in the notes thereto.

     (p) No Material Adverse Change. Since the consummation of the IPO, there
has been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the Credit Parties and their Subsidiaries
and no event has occurred or condition arisen that could reasonably be expected
to have a Material Adverse Effect.

     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Company and its Subsidiaries, taken as a
whole, will be Solvent.

68



--------------------------------------------------------------------------------



 



     (r) Titles to Properties. Each of the Credit Parties and its Subsidiaries
has such title to or valid leasehold interest in (as applicable) the material
real property owned or leased by it as is necessary or desirable to the conduct
of its business and valid and legal title to all of its material personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the Company and its Subsidiaries delivered pursuant to
Section 6.1(o), except those which have been disposed of by Credit Parties or
its Subsidiaries subsequent to such date of such balance sheets which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.

     (s) Liens. None of the properties and assets of any Credit Party or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. No financing
statement under the Uniform Commercial Code of any state or comparable
legislation in other jurisdiction which names any Credit Party or any Subsidiary
thereof or any of their respective trade names or divisions as debtor and which
has not been terminated (or satisfactory provision for termination has been
made), has been filed in any state or other jurisdiction and no Credit Party or
any Subsidiary thereof has signed any such financing statement or any security
agreement authorizing any secured party thereunder to file any such financing
statement, except to perfect those Permitted Liens.

     (t) Indebtedness and Guaranty Obligations. Schedule 6.1(t) is a complete
and correct listing of all Indebtedness and Guaranty Obligations of the Credit
Parties and their Subsidiaries as of the Closing Date in excess of $2,500,000.

     (u) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of any Credit Party (without obligation to investigate),
overtly threatened against any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that (a) purport to adversely affect or
invalidate this Agreement or any other Loan Document, or any of the transactions
provided for herein or therein, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

     (v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Credit Party or any Subsidiary thereof under any
material judgment, decree or order to which any Credit Party or its Subsidiaries
is a party or by which any Credit Party or its Subsidiaries or any of their
respective properties may be bound or which would require any Credit Party or
its Subsidiaries to make any payment thereunder prior to the scheduled maturity
date therefor.

     (w) Senior Indebtedness Status. The Obligations of each Credit Party and
each of its Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “Senior Indebtedness” (or the
equivalent term) under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.

69



--------------------------------------------------------------------------------



 



     (x) Accuracy of Information. All written information, reports and other
papers and data produced by or on behalf of the Credit Parties or any Subsidiary
thereof (other than financial projections, which shall be subject to the
standard set forth in Section 6.1(y)) and furnished to the Lenders were, at the
time the same were so furnished, correct in all material respects to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter.

     (y) Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any of the Credit Parties to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by publicly available material filed with the SEC regarding the
Credit Parties and their respective subsidiaries (so long as the Administrative
Agent and Lenders have received notice of the filing of such supplemental
material) and by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projections and other
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed by the applicable Credit Party to be reasonable at the
time.

     SECTION 6.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

     Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Company will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1, or such other office as may be designated by the
Administrative Agent from time to time:

     SECTION 7.1 Financial Statements and Projections.

     (a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three (3) fiscal quarters of
each Fiscal Year, an unaudited Consolidated

70



--------------------------------------------------------------------------------



 



balance sheet of the Company and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, retained earnings and
cash flows for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Company in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the period, and certified by the
chief financial officer of the Company to present fairly in all material
respects the financial condition of the Company and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Company and its Subsidiaries for the respective periods then ended, subject
to normal year end adjustments. Delivery by the Company to the Administrative
Agent and the Lenders of the Company’s quarterly report to the SEC on Form 10-Q
with respect to any fiscal quarter, or the availability of such report on EDGAR
Online, within the period specified above shall be deemed to be compliance by
the Company with this Section 7.1(a).

     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Company and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income, retained earnings and cash
flows for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by PricewaterhouseCoopers, LLP or another independent certified
public accounting firm reasonably acceptable to the Administrative Agent, and
accompanied by a report thereon by such certified public accountants that is not
qualified with respect to scope limitations imposed by the Company or any of its
Subsidiaries or with respect to accounting principles followed by the Company or
any of its Subsidiaries not in accordance with GAAP. Delivery by the Company to
the Administrative Agent and the Lenders of the Company’s annual report to the
SEC on Form 10-K with respect to any fiscal year, or the availability of such
report on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Company with this Section 7.1(b).

     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within forty-five (45) days after each Fiscal Year end
commencing with the Fiscal Year ending December 31, 2005, a business plan of the
Company and its Subsidiaries for the ensuing four (4) fiscal quarters, such plan
to be prepared in accordance with GAAP and to include, on a quarterly basis, the
following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet and a report containing
management’s discussion and analysis of such projections, which such projections
were prepared in good faith (utilizing assumptions believed by the Company to be
reasonable) of the financial condition and operations of the Company and its
Subsidiaries for such four (4) quarter period.

71



--------------------------------------------------------------------------------



 



     SECTION 7.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request following receipt of
any notice pursuant to Section 7.5, an Officer’s Compliance Certificate.

     SECTION 7.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that any
Credit Party or Subsidiary thereof failed to comply with the terms, covenants,
provisions or conditions of Article IX and X, insofar as they relate to
financial and accounting matters or, if such is not the case, specifying such
non-compliance and its nature and period of existence.

     SECTION 7.4 Other Reports.

     (a) Promptly after becoming available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company generally, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided, however, that if any such report
is available publicly, the Borrower shall not be required to deliver such report
separately;

     (b) Promptly upon receipt thereof, copies of all material reports, if any,
submitted to any Credit Party or its Board of Directors by its independent
public accountants in connection with their auditing function, including, any
management letter commenting on any Credit Party’s internal controls submitted
by such accountants to management in connection with such auditing function, if
the matters stated therein are reasonably likely to have a Material Adverse
Effect, without limitation, any management report and any management responses
thereto; and

     (c) Such other information regarding the operations, business affairs and
financial condition of any Credit Party or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

     SECTION 7.5 Notice of Litigation and Other Matters. Prompt written notice
of:

     (a) the commencement of any proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that could
reasonably be expected to have a Material Adverse Effect;

     (b) any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in any such
case could reasonably be expected to have a Material Adverse Effect;

72



--------------------------------------------------------------------------------



 



     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Credit Party or any Subsidiary thereof
that could reasonably be expected to have a Material Adverse Effect;

     (d) any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against or which has been overtly threatened against any Credit
Party or any Subsidiary thereof;

     (e) (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which any Credit
Party or any of its Subsidiaries is a party or by which any Credit Party or any
Subsidiary thereof or any of their respective properties may be bound;

     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Company or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by any Credit Party or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Credit Parties obtaining
knowledge or reason to know that any Credit Party or any ERISA Affiliate has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA; and

Each notice pursuant to this Section 7.5 shall be accompanied by a statement of
a Responsible Officer of the Company and the U.S. Borrower setting forth details
of the occurrence referred to therein and stating what action the Credit Party
or any Subsidiary thereof, as applicable, has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.5(e)(i) shall describe with
particularity, to the best ability of the Company and its Subsidiaries, any and
all provisions of this Agreement and any other Loan Document that have been
breached.

The Credit Parties are delivering the information required in Article VII in
reliance on the provisions of Section 14.12 hereof.

ARTICLE VIII

AFFIRMATIVE COVENANTS

     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated unless consent has been obtained in the manner provided
for in Section 14.2, each Credit Party will, and will cause each of its
respective Subsidiaries to:

     SECTION 8.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 10.4, preserve and maintain (i) its separate corporate
existence and (ii)

73



--------------------------------------------------------------------------------



 



all rights, franchises, licenses and privileges necessary to the conduct of its
business, and qualify and remain qualified as a foreign corporation and
authorized to do business in each jurisdiction where such qualification is
required, except, in each case, where the failure to do so could reasonably be
expected to have a Material Adverse Effect.

     SECTION 8.2 Maintenance of Property. (i) Protect and preserve all
properties useful in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; (ii) maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property, except, in each case,
as could not reasonably be expected to have a Material Adverse Effect.

     SECTION 8.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance), and on the Closing Date and from time to time thereafter deliver to
the Administrative Agent upon its request a detailed list of the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.

     SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

     SECTION 8.5 Payment and Performance of Obligations. Pay and perform (a) all
Obligations under this Agreement and the other Loan Documents, and (b) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its property; provided, that any Credit Party or such
Subsidiary may contest any item described in clause (b) of this Section in good
faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

     SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business, except where the failure to so comply or maintain such
Governmental Approval could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

     SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations,

74



--------------------------------------------------------------------------------



 



studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws,
except where the failure to conduct or complete such actions, or comply with
such orders or directions, could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, and (c) defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of any
Credit Party or any Subsidiary thereof, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted directly from the gross
negligence or willful misconduct of the party seeking indemnification therefor.

     SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could result in liability to the PBGC or to a Multiemployer
Plan, (iii) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or tax under the Code and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

     SECTION 8.9 Compliance With Agreements. Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business including, without limitation, any
Material Contract except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect; provided, that any Credit Party or
any Subsidiary thereof may contest any such lease, agreement or other instrument
in good faith through applicable proceedings so long as adequate reserves are
maintained in accordance with GAAP.

     SECTION 8.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties, subject to the proviso at the end of this Section 8.10, no more than
once per fiscal year upon reasonable prior notice and during normal business
hours; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that

75



--------------------------------------------------------------------------------



 



(a) any such visits shall be coordinated by the Administrative Agent and (b)
upon the occurrence and during the continuance of a Default or Event of Default,
no such notice shall be required, such visit shall be conducted during
reasonable business hours, and the other limits set forth in the first sentence
of this Section 8.10 shall not apply, the Administrative Agent or applicable
Lender shall give reasonable prior to notice to the Company of its intention to
visit and inspect the properties and records pursuant to this Section.

     SECTION 8.11 Additional Subsidiaries. Notify the Administrative Agent of
the creation or acquisition of any Domestic Subsidiary and promptly thereafter
(and in any event within thirty (30) days), cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) deliver to
the Administrative Agent such documents and certificates referred to in
Section 5.2(b) as may be reasonably requested by the Administrative Agent,
(iii) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Person,
and (iv) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

     SECTION 8.12 Use of Proceeds. The Credit Parties shall use the proceeds of
the Extensions of Credit (a) to finance the acquisition of Capital Assets in the
ordinary course of business, (b) to refinance the Existing Facilities, and
(c) for working capital and general corporate requirements of any Credit Party
and its Subsidiaries, including Permitted Acquisitions, dividends, stock
repurchases and the payment of certain fees and expenses incurred in connection
with this Credit Facility.

     SECTION 8.13 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in the Administrative Agent and the Lenders their respective
rights under this Agreement, the Letters of Credit and the other Loan Documents.

ARTICLE IX

FINANCIAL COVENANTS

     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Company and its Subsidiaries on a Consolidated basis will
not:

     SECTION 9.1 Maximum Total Leverage Ratio. Commencing with the fiscal
quarter ending, March 31, 2005, as of any fiscal quarter end, permit the ratio
of (a) Total Indebtedness on such date to (b) EBITDA for the period of four
(4) consecutive fiscal quarters

76



--------------------------------------------------------------------------------



 



ending on or immediately prior to such date, (such ratio, the “Total Leverage
Ratio”), to exceed the corresponding ratio set forth below:

          Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

From and including March 31, 2005 through and including December 31, 2006
    2.25 to 1.00  
From January 1, 2008 through and including the Maturity Date
    2.00 to 1.00  

     SECTION 9.2 Minimum Fixed Charge Coverage Ratio. Commencing with the fiscal
quarter ending, March 31, 2005, as of any fiscal quarter end, permit the ratio
of (a) EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date to (b) Fixed Charges for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
be less than the Required Fixed Charge Ratio.

     SECTION 9.3 Minimum Net Worth. As of any fiscal quarter end, permit Net
Worth for the fiscal quarter ending on or immediately prior to such date to be
less than the sum of (a) $117,980,000 plus (b) 50% of Net Income (to the extent
positive) for each fiscal quarter end occurring after the Closing Date.

ARTICLE X

NEGATIVE COVENANTS

     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Credit Parties will not, and will not permit any of their
Subsidiaries to:

     SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:

     (a) the Obligations (including Hedging Obligations to the extent permitted
pursuant to Section 10.3(d));

     (b) Indebtedness existing on the Closing Date and not otherwise permitted
under this Section 10.1, as set forth on Schedule 6.1(t), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;

     (c) Indebtedness of the Credit Parties and their Subsidiaries incurred in
connection with Capital Leases, including those Capital Leases existing on the
Closing Date and including Capital Leases incurred in connection with a
Permitted Acquisition (so long as such Capital Lease was not incurred in
contemplation of such acquisition), in an aggregate amount not to exceed
$5,000,000 on any date of determination;

77



--------------------------------------------------------------------------------



 



     (d) purchase money Indebtedness, including all purchase money Indebtedness
existing on the Closing Date and including purchase money Indebtedness incurred
in connection with a Permitted Acquisition (so long as such purchase money
Indebtedness was not incurred in contemplation of such acquisition), of the
Credit Parties and their Subsidiaries in an aggregate amount not to exceed
$2,500,000 on any date of determination;

     (e) Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;

     (f) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (d) and (k) through (n) of this Section;

     (g) Indebtedness owed by any Subsidiary Guarantor to a Borrower, by a
Borrower to any Subsidiary Guarantor and by any Subsidiary Guarantor to any
other Subsidiary Guarantor;

     (h) Indebtedness owed by any Foreign Subsidiary (i) to any other Foreign
Subsidiary and (ii) to a Credit Party or any Domestic Subsidiary thereof;
provided, that the aggregate amount of all intercompany Indebtedness incurred by
Foreign Subsidiaries pursuant to Section 10.1(h)(ii), plus the aggregate amount
of all investments in Foreign Subsidiaries made pursuant to Section 10.3(a)(iii)
shall not at any time exceed an aggregate amount of $5,000,000;

     (i) Subordinated Indebtedness incurred on terms and conditions reasonably
satisfactory to the Administrative Agent; provided that in the case of each
incurrence of Subordinated Indebtedness, (i) no Default or Event of Default
shall have occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrowers would be in compliance with all
covenants contained in this Agreement on a pro forma basis after giving effect
to the issuance of any such Subordinated Indebtedness;

     (j) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

     (k) unsecured Indebtedness in respect of performance bonds, worker’s
compensation claims, surety or appeal bonds and payment obligations in
connection with self insurance or similar obligations, in each case to the
extent incurred in the ordinary course of business; and

     (l) Indebtedness in the form of earn-outs and other contingent payments in
respect of Permitted Acquisitions (both before and after any liability
associated therewith becomes fixed);

     (m) Indebtedness (i) incurred in respect of customary netting services,
overdraft protections and otherwise in connection with deposit accounts, in each
case, incurred in the ordinary course of business and (ii) incurred in
connection with Hedging Agreements permitted pursuant to Section 10.3(d) to the
extent not already permitted under any other clause of this Section 10.1; and

78



--------------------------------------------------------------------------------



 



     (n) unsecured Indebtedness in the aggregate principal amount not to exceed
$5,000,000 at any one time outstanding.

     SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:

     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the grace period (not to exceed
thirty (30) days), if any, related thereto has not expired or which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;

     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property as
are of a nature generally existing with respect to properties of a similar
character, which in the aggregate are not substantial in amount and which do
not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;

     (e) Liens securing the Obligations;

     (f) Liens not otherwise permitted hereunder securing obligations not at any
time exceeding in the aggregate $2,000,000;

     (g) Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 10.2;

     (h) Liens securing Indebtedness permitted under Sections 10.1(c), (d) and
(m); provided that (i) such Liens shall be created substantially simultaneously
with the acquisition or lease of the related asset, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

     (i) any interest or title of a lessor or sublessor under any lease of real
estate;

79



--------------------------------------------------------------------------------



 



     (j) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

     (k) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases for personal property entered
into in the ordinary course of business; and

     (l) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof.

     SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person or enter into any Hedging
Agreement or other Interest Rate Contract except:

     (a) investments (i) existing on the Closing Date in Subsidiaries existing
on the Closing Date, (ii) in Domestic Subsidiaries formed or acquired after the
Closing Date so long as the Company and its Subsidiaries comply with the
applicable provisions of Section 8.11, (iii) by the U.S. Borrower or any
Domestic Subsidiary in Foreign Subsidiaries formed or acquired after the Closing
Date; provided that the aggregate amount of all investments in Foreign
Subsidiaries made pursuant to this Section 10.3(a)(iii) plus all intercompany
Indebtedness incurred by Foreign Subsidiaries under Section 10.1(h) shall not at
any time exceed an aggregate amount of $10,000,000, (iv) by Foreign Subsidiaries
in other Foreign Subsidiaries and (v) the other loans, advances and investments
described on Schedule 10.3 existing on the Closing Date;

     (b) investments in (A) cash and (B) (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof (including,
without limitation, those of government sponsored enterprises such as the Farm
Credit System, Federal National Mortgage Association, Federal Home Loan Mortgage
Corporation, Federal Home Loan Bank, Student Loan Marketing Association,
Financing Corporation, The Resolution Funding Corporation, Farm Credit System
Financial Assistance Corporation, and the Federal Housing Finance Board),
(ii) commercial paper maturing within one year from the date of creation thereof
and currently having the highest rating from Standard & Poor’s Ratings Services,
a division of The McGraw-Hill Companies, Inc. (“S&P”) of at least A-1 or Moody’s
Investors Service, Inc. (“Moody’s”) of at least P-1, (iii) certificates of
deposit maturing within one year from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (iv) time deposits maturing no more than

80



--------------------------------------------------------------------------------



 



thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (v) demand deposit
accounts maintained in the ordinary course of business, (vi) municipal bonds,
issued by municipalities having the highest available rating from a nationally
recognized rating agency, (vii) asset backed securities rated “AA” or better by
S&P’s, Moody’s or Fitch Ratings (“Fitch”), (viii) mortgage backed pass through
and collateralized mortgage obligations rated “AAA” by S&P’s, Moody’s or Fitch,
(ix) tax exempt mutual funds to the extent such funds are over-collateralized by
at least two percent (2%) or are backed by a letter of credit issued by a bank
that meets the requirements of clause (iii) above or (x) funds regulated by the
U.S. Government under the Investment Companies Act Rule 2a-7;

     (c) investments by any Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted
Acquisition”):

     (i) if involving a Borrower or a Subsidiary Guarantor, such Borrower or
Subsidiary Guarantor shall be the surviving Person and no Change of Control
shall have been effected thereby;

     (ii) the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;

     (iii) prior to the closing of such acquisition, the acquisition is approved
by the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;

     (iv) prior to consummation of the acquisition, the applicable Borrower or
Subsidiary shall have delivered written evidence that demonstrates to the
reasonable satisfaction of the Administrative Agent pro forma compliance with
each covenant contained in Article IX, both prior to (with respect to Company
and its Subsidiaries only) and after giving effect to (with respect to the
Company, its Subsidiaries and the target of such acquisition) the acquisition,
and no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;

     (v) the aggregate cash consideration paid for all Permitted Acquisitions
accomplished under this Section 10.3(c) shall not exceed an aggregate amount of
$25,000,000 in any twelve (12) month period; provided that any Permitted
Acquisition accomplished at a time when the amount of Available Cash less the
aggregate amount of all outstanding Loans under this Agreement equals or exceeds
$25,000,000 (determined on a pro forma basis after giving effect to the proposed
Permitted Acquisition) shall not be subject to the basket limitation set forth
in this Section 10.3(c)(v);

81



--------------------------------------------------------------------------------



 



     (vi) after giving pro forma effect to any such acquisition or series of
related acquisitions, the Total Leverage Ratio of the Company and its
Subsidiaries shall be at least 0.25 less than the maximum Total Leverage Ratio
applicable to the Company and its Subsidiaries as of the fiscal quarter end
immediately following the consummation of such proposed acquisition or series of
related acquisitions; and

     (vii) the applicable Borrower shall have delivered to the Administrative
Agent such documents reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) pursuant to Section 8.11 to
be delivered at the time required pursuant to Section 8.11.

     (d) investments in the form of non-speculative Hedging Agreements with
counterparties and upon terms and conditions (including interest rate)
reasonably satisfactory to the Administrative Agent; provided, that any
counterparty that is a Lender or an Affiliate of a Lender shall be deemed
satisfactory to the Administrative Agent;

     (e) purchases of assets in the ordinary course of business;

     (f) investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$2,500,000;

     (g) intercompany Indebtedness permitted pursuant to Section 10.1(g);

     (h) other additional investments not otherwise permitted pursuant to this
Section not exceeding $2,000,000 in the aggregate in any Fiscal Year; and

     (i) Investments of any Person in existence at the time such Person becomes
a Subsidiary of the Borrower; provided such Investment was not made in
connection with or anticipation of such Person becoming a Subsidiary of the
Borrower.

     SECTION 10.4 Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:

     (a) any Parent may be merged or consolidated with or into any other Parent;

     (b) any Wholly-Owned Subsidiary of the U.S. Borrower may be merged or
consolidated with or into the U.S. Borrower (provided that the U.S. Borrower
shall be the continuing or surviving Person);

     (c) any Wholly-Owned Subsidiary of the U.S. Borrower (other than a
Borrower) may be merged or consolidated with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
Person);

     (d) any Wholly-Owned Subsidiary (other than a Borrower) may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the U.S.

82



--------------------------------------------------------------------------------



 



Borrower or any other Wholly-Owned Subsidiary; provided that if the transferor
in such a transaction is a Subsidiary Guarantor, then the transferee must either
be the U.S. Borrower or a Subsidiary Guarantor;

     (e) any Wholly-Owned Subsidiary of the U.S. Borrower may merge into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; and

     (f) any Subsidiary (other than a Borrower) of the U.S. Borrower may wind up
into a Borrower or any Subsidiary Guarantor;

     (g) any Foreign Subsidiary may be merged or consolidated with or wound up
into another Foreign Subsidiary, provided that in any such merger or
consolidation or winding up involving a Foreign Borrower, such Foreign Borrower
shall be the surviving or continuing Person; and

     (h) an amalgamation of the Canadian Borrower with Pharmaceutical Research
Associates Global, Inc., Pharm Research Associates RX, Inc. and Pharmaceutical
Research Associates Inc., all of which are corporations existing under the laws
of Canada, to continue under the name Pharmaceutical Research Associates Inc.;
provided that the amalgamated entity delivers confirmation, in form and
substance satisfactory to the Administrative Agent, of its obligations under the
Credit Agreement and other Loan Documents as applicable.

     SECTION 10.5 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

     (a) the sale of inventory in the ordinary course of business;

     (b) the sale or lease of obsolete assets no longer used or usable in the
business of any Credit Party or any of their Subsidiaries;

     (c) the transfer of assets pursuant to a transaction permitted pursuant to
Section 10.4;

     (d) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;

     (e) the disposition of any Hedging Agreement;

     (f) additional dispositions of assets not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $2,000,000 in any Fiscal Year.

     (g) the Company or any Subsidiary may sell or dispose of shares of Capital
Stock of itself or any of its Subsidiaries in order to qualify members of the
board of directors (or similar body) of such entity if required by Applicable
Law.

83



--------------------------------------------------------------------------------



 



     SECTION 10.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:

     (a) the Company or any Subsidiary may pay dividends in shares of its own
Capital Stock;

     (b) any Subsidiary may pay cash dividends to the Borrowers;

     (c) so long as no Default or Event of Default has occurred and is
continuing, or would result therefrom, any Subsidiary of the Company may pay
cash dividends to the Company to permit the Company to make cash dividends and
distributions with respect to shares of the common stock of the Company;
provided that (i) prior to making any such dividend or distribution, the Company
shall deliver an Officer’s Compliance Certificate demonstrating, to the
reasonable satisfaction of the Administrative Agent, that the Company and its
Subsidiaries will be in compliance with each of the financial covenants set
forth in Article IX after giving pro forma effect to such proposed dividend or
distribution, and (ii) the aggregate amount of such dividends and distributions
pursuant to this Section 10.6(c) shall not exceed $15,000,000 during any Fiscal
Year of the Company;

     (d) any Subsidiary of the Company may pay dividends to the Company to
permit the Company to purchase the Company’s common stock or common stock
options from present or former officers or employees of the Company or any
Subsidiary upon the death, disability or termination of employment of such
officer or employee; provided, that the aggregate amount of payments under this
clause (c) (net of any proceeds received by the Company and contributed to a
Subsidiary of the Company in connection with substantially contemporaneous
resales of any common stock or common stock options so purchased) shall not
exceed $2,000,000; and

     (e) any Subsidiary of the Company may pay dividends to the Company to (i)
pay general and administrative expenses incurred in the ordinary course of
business not to exceed $5,000,000 in any fiscal year and (ii) pay any taxes
which are due and payable by the Company and the Borrower as part of a
consolidated group.

     SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock. Issue,
sell or otherwise dispose of any class or series of Capital Stock that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

84



--------------------------------------------------------------------------------



 



     SECTION 10.8 Transactions with Affiliates. Except for (i) transactions
permitted by Sections 10.3, Section 10.4 and (ii) transactions described on
Schedule 10.8, directly or indirectly (a) make any loan or advance to, or
purchase or assume any note or other obligation to or from, any of its officers,
directors, shareholders or other Affiliates, or to or from any member of the
immediate family of any of its officers, directors, shareholders or other
Affiliates, or subcontract any operations to any of its Affiliates or (b) enter
into, or be a party to, any other transaction not described in clause (a) above
with any of its Affiliates, except pursuant to the reasonable requirements of
its business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
its Affiliate.

     SECTION 10.9 Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner materially adverse in any respect to the rights
or interests of the Lenders.

     SECTION 10.10 Amendments; Payments and Prepayments of Subordinated
Indebtedness.

     (a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which would
materially adversely affect the rights or interests of the Administrative Agent
and Lenders hereunder.

     (b) Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except refinancings, refundings, renewals, extensions or exchange
of any Subordinated Indebtedness permitted by Section 10.1(i).

     SECTION 10.11 Restrictive Agreements.

     (a) Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles VIII,
IX and X hereof, or which restricts, limits or otherwise encumbers its ability
to incur Liens on or with respect to any of its assets or properties other than
the assets or properties securing such Indebtedness.

     (b) Enter into or permit to exist any agreement (including, without
limitation, any instrument or agreement with respect to Indebtedness permitted
pursuant to Section 10.1, other than this Agreement or any Loan Document) which
impairs, restricts, limits or otherwise encumbers (by covenant or otherwise) the
ability of any Subsidiary of any Credit Party to make any payment to such Credit
Party (in the form of dividends, distributions, intercompany advances or
otherwise).

85



--------------------------------------------------------------------------------



 



     SECTION 10.12 Nature of Business. Substantively alter in any material
respect the character or conduct of the business conducted by any Credit Party
and its Subsidiaries as of the Closing Date.

ARTICLE XI

UNCONDITIONAL GUARANTY

     SECTION 11.1 Guaranty of Obligations. Each of the Parents, and the U.S.
Borrower (collectively, the “Parent Guarantors” and each a “Parent Guarantor”)
hereby jointly and severally with each other, unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Administrative Agent and the
Lenders, and their respective successors, endorsees, transferees and assigns,
the prompt payment of all Obligations of the Borrowers (including the U.S.
Borrower with regards to the guarantees made herein by the Parents), whether
primary or secondary (whether by way of endorsement or otherwise), whether now
existing or hereafter arising, whether or not from time to time reduced or
extinguished (except by payment thereof) or hereafter increased or incurred,
whether or not recovery may be or hereafter become barred by the statute of
limitations, whether enforceable or unenforceable as against any Borrower,
whether or not discharged, stayed or otherwise affected by any bankruptcy,
insolvency or other similar law or proceeding, whether created directly with the
Administrative Agent or any Lender or acquired by the Administrative Agent or
any Lender through assignment, endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all Obligations of the Foreign Borrowers to the Administrative Agent
and the Lenders, including all of the foregoing, being hereinafter collectively
referred to as the “Guaranteed Obligations”).

     SECTION 11.2 Bankruptcy Limitations on each Parent Guarantor.
Notwithstanding anything to the contrary contained in Section 11.1, it is the
intention of each Parent Guarantor, the Administrative Agent and the Lenders
that, in any proceeding involving the bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution or insolvency or any similar
proceeding with respect to any Parent Guarantor or its assets, the amount of
such Parent Guarantor’s obligations with respect to the Guaranteed Obligations
shall be equal to, but not in excess of, the maximum amount thereof not subject
to avoidance or recovery by operation of Applicable Insolvency Laws. To that
end, but only in the event and to the extent that such Parent Guarantor’s
obligations with respect to the Guaranteed Obligations or any payment made
pursuant to such Guaranteed Obligations would, but for the operation of the
first sentence of this Section 11.2, be subject to avoidance or recovery in any
such proceeding under Applicable Insolvency Laws, the amount of each Parent
Guarantor’s obligations with respect to the Guaranteed Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Parent Guarantor’s obligations
with respect to the Guaranteed Obligations unenforceable or avoidable or
otherwise subject to recovery under Applicable Insolvency Laws. To the extent
any payment actually made pursuant to the Guaranteed Obligations exceeds the
limitation of the first sentence of this

86



--------------------------------------------------------------------------------



 



Section 11.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 11.2 shall in all events remain in full force and
effect and be fully enforceable against each Parent Guarantor. The first
sentence of this Section 11.2 is intended solely to preserve the rights of the
Administrative Agent hereunder against each Parent Guarantor in such proceeding
to the maximum extent permitted by Applicable Insolvency Laws and neither such
Parent Guarantor, any other Parent Guarantor, any Borrower, any Subsidiary
Guarantor nor any other Person shall have any right or claim under such sentence
that would not otherwise be available under Applicable Insolvency Laws in such
proceeding.

     SECTION 11.3 Nature of Guaranty. Each Parent Guarantor agrees that this
Guaranty is a continuing, unconditional guaranty of payment and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by (a) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement or any other Loan Document or any other agreement,
document or instrument to which any Borrower is or may become a party, (b) the
absence of any action to enforce this Guaranty, this Agreement or any other Loan
Document or the waiver or consent by the Administrative Agent or any Lender with
respect to any of the provisions of this Guaranty, this Agreement or any other
Loan Document, (c) the existence, value or condition of, or failure to perfect a
Lien, if any, against, any security for or other guaranty of the Guaranteed
Obligations or any action, or the absence of any action, by the Administrative
Agent or any Lender in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty), (d) any structural
change in, restructuring of or other similar change of any Borrower or any of
its Subsidiaries or (e) any other action or circumstances which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor;
it being agreed by each Parent Guarantor, subject to Section 11.2, that its
obligations under this Guaranty shall not be discharged until the final and
indefeasible payment, in full, of the Guaranteed Obligations and the termination
of the Commitments. To the extent permitted by law, each Parent Guarantor
expressly waives all rights it may now or in the future have under any statute
(including, without limitation, New York or similar law), or at law or in
equity, or otherwise, to compel the Administrative Agent or any Lender to
proceed in respect of the Guaranteed Obligations against any Borrower, any
Subsidiary Guarantor, any other guarantor or any other party or against any
security for or other guaranty of the payment of the Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, any Parent
Guarantor. To the extent permitted by law, each Parent Guarantor further
expressly waives and agrees not to assert or take advantage of any defense based
upon the failure of the Administrative Agent or any Lender to commence an action
in respect of the Guaranteed Obligations against any Borrower (including the
U.S. Borrower), any Parent Guarantor, any Subsidiary Guarantor, any other
guarantor or any other party or any security for the payment of the Guaranteed
Obligations. Each Parent Guarantor agrees that any notice or directive given at
any time to the Administrative Agent or any Lender which is inconsistent with
the waivers in the preceding two sentences shall be null and void and may be
ignored by the Administrative Agent or such Lender, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in

87



--------------------------------------------------------------------------------



 



writing. The foregoing waivers are of the essence of the transaction
contemplated by the Loan Documents and, but for this Guaranty and such waivers,
the Administrative Agent and the Lenders would decline to enter into this
Agreement.

     SECTION 11.4 Demand by the Administrative Agent. In addition to the terms
set forth in Section 11.3, and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Guaranteed Obligations
under this Agreement are declared to be immediately due and payable in
accordance with the terms of this Agreement, then the Parent Guarantors shall,
upon demand in writing therefor by the Administrative Agent to the Parent
Guarantors, pay all or such portion of the outstanding Guaranteed Obligations
then declared due and payable. Payment by the Parent Guarantors shall be made to
the Administrative Agent, to be credited and applied upon the Guaranteed
Obligations, in immediately available funds to an account designated by the
Administrative Agent or at the Administrative Agent’s Office or at any other
address that may be specified in writing from time to time by the Administrative
Agent.

     SECTION 11.5 Waivers. In addition to the waivers contained in Section 11.4,
each Parent Guarantor waives, and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshalling of assets or redemption
laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by any Parent Guarantor of
its obligations under, or the enforcement by the Administrative Agent or the
Lenders of, this Guaranty. Each Parent Guarantor further hereby waives
diligence, presentment, demand, protest and notice of whatever kind or nature
with respect to any of the Guaranteed Obligations and waives the benefit of all
provisions of law which are or might be in conflict with the terms of this
Guaranty. Each Parent Guarantor represents, warrants and agrees that its
obligations under this Guaranty are not and shall not be subject to any
counterclaims, offsets or defenses of any kind against the Administrative Agent,
the Lenders or the Borrowers whether now existing or which may arise in the
future.

     SECTION 11.6 Modification of Loan Documents etc. If the Administrative
Agent or the Lenders shall at any time or from time to time, with or without the
consent of, or notice to, the Parent Guarantors (a) change or extend the manner,
place or terms of payment of, or renew or alter all or any portion of, the
Guaranteed Obligations, (b) take any action under or in respect of the Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to it at law, in equity or otherwise, or waive or refrain from
exercising any such remedies, powers or privileges, (c) amend or modify, in any
manner whatsoever, the Loan Documents, (d) extend or waive the time for
performance by any Parent Guarantor, any Subsidiary Guarantor, any other
guarantor, any Borrower or any other Person of, or compliance with, any term,
covenant or agreement on its part to be performed or observed under a Loan
Document (other than this Guaranty), or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance,
(e) take and hold security or collateral for the payment of the Guaranteed
Obligations or sell, exchange, release, dispose of, or otherwise deal with, any
property pledged, mortgaged or conveyed, or in which the Administrative Agent or
any Lender has been granted a Lien, to secure any Indebtedness of any Parent
Guarantor, any Subsidiary Guarantor, any other guarantor or any Borrower to the

88



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender, (f) release anyone who may be liable in any
manner for the payment of any amounts owed by any Parent Guarantor, any
Subsidiary Guarantor, any other guarantor or any Borrower to the Administrative
Agent or any Lender, (g) modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Parent Guarantor, any Subsidiary Guarantor, any other guarantor or any Borrower
are subordinated to the claims of the Administrative Agent or any Lender or (h)
apply any sums by whomever paid or however realized to any Guaranteed
Obligations owing by any Parent Guarantor, any Subsidiary Guarantor, any other
guarantor or any Borrower to the Administrative Agent or any Lender in such
manner as the Administrative Agent or any Lender shall determine in its
reasonable discretion; then neither the Administrative Agent nor any Lender
shall incur any liability to any Parent Guarantor as a result thereof, and no
such action shall impair or release the obligations of any Parent Guarantor
under this Guaranty.

     SECTION 11.7 Reinstatement. Each Parent Guarantor agrees that, if any
payment made by any Borrower or any other Person applied to the Obligations is
at any time annulled, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any collateral are required to be returned by the Administrative
Agent or any Lender to any Borrower, its estate, trustee, receiver, liquidator,
administrator or any other Person, including, without limitation, any Parent
Guarantor, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, each Parent Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this Guaranty shall have been canceled or
surrendered, this Guaranty shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of such Parent Guarantor in respect
of the amount of such payment.

     SECTION 11.8 No Subrogation. Notwithstanding any payment or payments by any
of the Parent Guarantors hereunder, or any set-off or application of funds of
any of the Parent Guarantors by the Administrative Agent or any Lender, or the
receipt of any amounts by the Administrative Agent or any Lender with respect to
any of the Guaranteed Obligations, none of the Parent Guarantors shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against any Borrower, any other Parent Guarantor, any Subsidiary
Guarantor or any other guarantor or against any collateral security held by the
Administrative Agent or any Lender for the payment of the Guaranteed Obligations
nor shall any Parent Guarantor seek any reimbursement from any Borrower, any
other Parent Guarantor, any Subsidiary Guarantor or any of the other guarantors
in respect of payments made by such Parent Guarantor in connection with the
Guaranteed Obligations, until all amounts owing to the Administrative Agent and
the Lenders on account of the Guaranteed Obligations are paid in full and the
Aggregate Commitment is terminated. If any amount shall be paid to any Parent
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by such Parent Guarantor in trust for the Administrative Agent, segregated
from other funds of such Parent Guarantor, and shall, forthwith upon receipt by
such Parent Guarantor, be turned over to the Administrative Agent in the exact
form received by such Parent Guarantor (duly endorsed by such Parent Guarantor
to the Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth herein.

89



--------------------------------------------------------------------------------



 



     SECTION 11.9 Agreements for Reimbursement. Notwithstanding anything to the
contrary contained herein, the parties hereto acknowledge and agree that, as the
Borrowers are Wholly-Owned Subsidiaries of the Parent Guarantors and part of an
integrated financial enterprise to which the Parent Guarantors are a party, each
Subsidiary Guarantor shall have a right of reimbursement and indemnity from the
Parent Guarantors for any amount paid by such Subsidiary Guarantor in lieu of a
right of contribution between the Subsidiary Guarantors and the Parent
Guarantors.

ARTICLE XII

DEFAULT AND REMEDIES

     SECTION 12.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrowers shall default in any payment of principal of any Loan when due or
in any payment of a Reimbursement Obligation whether at maturity, by reason of
acceleration or otherwise.

     (b) Other Payment Default. The Borrowers or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) days.

     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made

     (d) Default in Performance of Certain Covenants. Any Borrower or Subsidiary
thereof shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2 or 7.5(e)(i) or Articles IX or X of
this Agreement.

     (e) Default in Performance of Other Covenants and Conditions. Any Credit
Party or Subsidiary thereof shall default in the performance or observance of
any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a

90



--------------------------------------------------------------------------------



 



period of thirty (30) days after written notice thereof has been given to the
Company by the Administrative Agent.

     (f) Hedging Agreement. Any Credit Party or Subsidiary thereof shall default
in the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owned by such Person as a result thereof exceeds
$2,500,000.

     (g) Indebtedness Cross-Default. Any Credit Party or Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $5,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other material
term or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, the aggregate
outstanding amount of which Indebtedness is in excess of $5,000,000 or contained
in any instrument or agreement evidencing, securing or relating thereto or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Indebtedness to become
due prior to its stated maturity (any applicable grace period having expired).

     (h) Change in Control. A Change in Control shall occur.

     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of indebtedness,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, administrator, administrative receiver, preliminary insolvency
administrator, custodian, trustee, liquidator or manager of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its indebtedness as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing any of the foregoing.

     (j) Involuntary Bankruptcy Proceeding. (i) A case or other proceeding shall
be commenced against any Credit Party or any Subsidiary thereof or any petition
shall be presented in any court of competent jurisdiction or in the case of
administration application made, seeking (A) relief under the federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of indebtedness, or (B) the appointment of a trustee, administrator,
administrative receiver, preliminary insolvency administrator, receiver,
custodian, liquidator, manager or

91



--------------------------------------------------------------------------------



 



similar official for any Credit Party or any Subsidiary thereof or for all or
any substantial part of their respective assets, domestic or foreign, and such
case (save in the case of the appointment of an administrator) or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered, (ii) any Credit Party or any of its
Subsidiaries organized under the laws of England and Wales is deemed unable to
pay its indebtedness within the meaning of Section 123 of the Insolvency Act
1986 or becomes unable to pay its indebtedness as they become due or otherwise
becomes insolvent, (iii) any order is made or any resolution passed for the
winding-up or administration of any Credit Party or any of its Subsidiaries
except for the purposes of a solvent amalgamation or reconstruction previously
approved by the Required Lenders in writing or where such presentation or
application for winding up is frivolous or vexatious and is discharged within
twenty-one (21) days of presentation or application or in any event prior to
being published, or (iv) the German Borrower becomes insolvent in the meaning of
Section 17 German Insolvency Code (InsO) or over-indebted in the meaning of
Section 19 German Insolvency Code (InsO), its insolvency is imminent in the
meaning of Section 18 German Insolvency Code (InsO), and/or the insolvency court
takes any protective measures in the meaning of Section 21 German Insolvency
Code (InsO).

     (k) Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary party thereto or any such Person shall so
state in writing.

     (l) Termination Event. The occurrence of any of the following events:
(i) the Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Section 412 of
the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$2,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) any Credit Party or any ERISA Affiliate
as employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$2,000,000.

     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $5,000,000 in any Fiscal Year
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), shall be entered against any Credit Party or
Subsidiary thereof by any court and such judgment or order shall continue
without having been discharged, vacated or stayed for a period of sixty
(60) days after the entry thereof.

     (n) Analogous Proceedings. There occurs, in relation to any Credit Party or
any Subsidiary thereof or its assets, in any jurisdiction any event which
appears to the Administrative Agent (on its reasonable discretion) to correspond
in that jurisdiction with any of those events mentioned in paragraph (i)
(Voluntary Bankruptcy Proceedings), or paragraph (j) (Involuntary Bankruptcy
Proceedings).

92



--------------------------------------------------------------------------------



 



     SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company:

     (a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrowers to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 12.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
(other than Hedging Obligations) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding subsection, the Borrowers shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (which such cash collateral shall be deposited in the applicable
Permitted Currency in which each Letter of Credit is denominated). Amounts held
in such cash collateral account shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis. After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers.

     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

     SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or

93



--------------------------------------------------------------------------------



 



in equity or by suit or otherwise. No delay or failure to take action on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Credit Parties, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

     SECTION 12.4 Crediting of Payments and Proceeds. In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:

     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lenders in their
capacity as such (ratably among the Administrative Agent and the Issuing Lenders
in proportion to the respective amounts described in this clause First payable
to them);

     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);

     Fifth, to the Administrative Agent for the account of the Issuing Lenders,
to cash collateralize any L/C Obligations then outstanding on a pro rata basis;
and

     Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrowers or as otherwise required by Applicable Law.

     SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of

94



--------------------------------------------------------------------------------



 



whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 14.3) allowed in such
judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 14.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

     SECTION 12.6 Judgment Currency.

     (a) The obligation of the Borrowers to make payments of principal and
interest hereunder and the obligation of any such Person to make payments of any
other amounts payable hereunder or pursuant to any other Loan Document in the
currency specified for such payment shall not be discharged or satisfied by any
tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent
and Lenders of the full amount of the particular currency expressed to be
payable pursuant to the applicable Loan Document. The Administrative Agent
shall, using all amounts obtained or received from the Borrowers pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it.
The obligation of the Borrowers to make payments in the applicable currency
shall be enforceable as an alternative or additional cause of action solely for
the purpose of recovering in the applicable currency the amount, if any, by
which such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.

95



--------------------------------------------------------------------------------



 



     (b) Without limiting Section 12.6(a), the Borrowers shall indemnify and
hold harmless the Administrative Agent, the Lenders and the Issuing Lenders, as
applicable, against any loss incurred by the Administrative Agent, any Lender or
any Issuing Lender as a result of any payment or recovery described in
Section 12.6(a) and as a result of any variation having occurred in rates of
exchange between the date of any such amount becoming due under this Agreement
or any other Loan Document and the date of actual payment thereof. The foregoing
indemnity shall constitute a separate and independent obligation of the
Borrowers and shall continue in full force and effect notwithstanding any such
payment or recovery.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

     SECTION 13.1 Appointment and Authority. Each of the Lenders hereby
irrevocably designates and appoints Wachovia to act on its behalf as the
Administrative Agent of such Lender under this Agreement and the other Loan
Documents for the term hereof and each such Lender irrevocably authorizes
Wachovia, as Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and such other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the
Administrative Agent. Any reference to the Administrative Agent in this
Article XIII shall be deemed to refer to the Administrative Agent solely in its
capacity as Administrative Agent and not in its capacity as a Lender.

     SECTION 13.2 Delegation of Duties. The Administrative Agent may execute any
of its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.

     SECTION 13.3 Exculpatory Provisions. Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or the other Loan Documents (except for actions occasioned solely by
its or such Person’s own gross negligence or willful misconduct), or (b)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrowers or any of the Credit Parties
or any officer thereof contained in this Agreement or the other Loan Documents
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or the other Loan Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents or for any failure of

96



--------------------------------------------------------------------------------



 



the Borrowers or any of the Credit Parties to perform their respective
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrowers or
any of the Credit Parties.

     SECTION 13.4 Reliance by the Administrative Agent.

     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Credit Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
and the other Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders (or, when expressly required hereby or by
the relevant other Loan Documents, all the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders (or, when expressly required
hereby, all the Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders.

     (b) For purposes of determining compliance with the conditions specified in
Section 5.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

     SECTION 13.5 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless it has received notice from a Lender or the Borrowers referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or,
when expressly required hereby, all the Lenders); provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders, except to the extent that
other provisions of this Agreement expressly require that any such action be
taken or not be taken only

97



--------------------------------------------------------------------------------



 



with the consent and authorization or the request of the Lenders or Required
Lenders, as applicable.

     SECTION 13.6 Non-Reliance on the Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Credit Parties or their Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries and made its own decision to make its
Loans and issue or participate in Letters of Credit hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers or any Credit Party. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrowers or any of the Credit Parties
which may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.

     SECTION 13.7 Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to the respective amounts of their Commitment Percentages from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent’s bad faith, gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Obligations and the termination of
this Agreement.

98



--------------------------------------------------------------------------------



 



     SECTION 13.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrowers as though the Administrative Agent were not the Administrative
Agent hereunder or under the other Loan Documents. With respect to any Loans
made or renewed by it and with respect to any Letter of Credit issued by it or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.

     SECTION 13.9 Resignation of the Administrative Agent; Successor
Administrative Agent.

     (a) Subject to the appointment and acceptance of a successor as provided
below, Wachovia may resign as the Administrative Agent at any time by giving
thirty (30) days written notice thereof to the Lenders and the U.S. Borrower.
Upon the effectiveness of any such resignation, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by the U.S. Borrower
at all times other than during the existence of an Event of Default (which
consent of the U.S. Borrower shall not be unreasonably withheld or delayed). If
no successor administrative agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
administrative agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor administrative agent, such successor
administrative agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder without any other or further act or deed on the part of
such retiring Administrative Agent or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XIII and Section 14.3 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

     (b) Notwithstanding anything to the contrary contained herein, Wachovia
may, (i) upon thirty (30) days’ notice to the U.S. Borrower and the Lenders,
resign as Issuing Lender and/or (ii) upon thirty (30) days’ notice to the U.S.
Borrower, resign as Swingline Lender. In the event of any such resignation as
Issuing Lender or Swingline Lender, the U.S. Borrower shall be entitled to
appoint from among the Lenders a successor Issuing Lender or Swingline Lender
hereunder; provided that no failure by the U.S. Borrower to appoint any such
successor shall affect the resignation of Wachovia as Issuing Lender or
Swingline Lender, as the case may be. If Wachovia resigns as Issuing Lender, it
shall retain all the rights and obligations of the Issuing

99



--------------------------------------------------------------------------------



 



Lender hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as Issuing Lender and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Revolving Credit Loans or fund risk participations for
unreimbursed amounts of Letters of Credit pursuant to Section 3.4. If Wachovia
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Credit Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.3(b).

     SECTION 13.10 Guaranty Matters.

     (a) The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty Agreement if such Person ceases to be
a Subsidiary as a result of a transaction permitted hereunder.

     (b) Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

     SECTION 13.11 Other Agents, Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

     SECTION 13.12 Hedging Counterparties. Each reference in this Section 13 to
a “Lender” includes, where the context so allows, such Lender as agent of its
Affiliate in the event that any Affiliate of it is party to a Hedging Agreement.

     SECTION 13.13 Mandatory Cost Information. Each Lender shall supply the
Administrative Agent with any information required by the Administrative Agent
in order to calculate the Mandatory Cost in accordance with Schedule 1.1(a).

100



--------------------------------------------------------------------------------



 



ARTICLE XIV

MISCELLANEOUS

     SECTION 14.1 Notices.

     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third (3rd) Business Day following
the date sent by certified mail, return receipt requested. A telephonic notice
to the Administrative Agent as understood by the Administrative Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.

     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

     
If to any Credit Party:
  PRA International

  12120 Sunset Hills Road, Suite 600

  Reston, VA 20190

  Attention: Chief Financial Officer with a copy to the Chief Executive Officer

  Telephone No.: 703-464-6300

  Telecopy No.: 703-464-6305
 
   
With a Copy to:
  Latham & Watkins LLP

  555 Eleventh Street, NW

  Suite 1000

  Washington, DC 20004-1304

  Attention: James F. Ritter, Esq.

  Telephone No.: 202-637-2200

  Telecopy No.: 202-637-2201

101



--------------------------------------------------------------------------------



 



     
For all notices other than
   
Notices of Borrowing, to
   
Wachovia as
   
Administrative Agent:
  Wachovia Bank, National Association

  1753 Pinnacle Drive

  McLean, Virginia 22102

  Attention: Monica Sevila

  Telephone No.: (703) 760-5411

  Telecopy No.: (703) 760-6172
 
   
For Notices of Borrowing,
   
to Wachovia as
   
Administrative Agent
  Wachovia Bank, National Association

  Charlotte Plaza, CP-8

  201 South College Street

  Charlotte, North Carolina 28288-0680

  Attention: Syndication Agency Services

  Telephone No.: (704) 374-2698

  Telecopy No.: (704) 383-0288
 
   
If to any Lender:
  To the address set forth on the Register

     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
U.S. Borrower and Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.

     SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Parents and the Borrowers; provided, that no amendment, waiver or consent
shall:

     (a) waive any condition set forth in Section 5.2 without the written
consent of each Lender;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender without the written consent of each Lender directly affected thereby;

     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory repayment of principal, interest, fees or other
amounts due to the Lenders

102



--------------------------------------------------------------------------------



 



(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (v) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrowers to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

     (e) change Section 4.4 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

     (f) change any provision of this Section 14.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

     (g) release all of the Subsidiary Guarantors or release Subsidiary
Guarantors comprising substantially all of the credit support for the
Obligations, in either case, from the Subsidiary Guaranty Agreement (other than
as authorized in Section 13.10), or release any Parent Guarantors from the
Unconditional Guaranty contained in Article XI herein, in each case without the
written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Canadian Dollar Lender in addition to the Lenders required above,
affect the rights or duties of the Canadian Dollar Lender under this Agreement;
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

103



--------------------------------------------------------------------------------



 



     SECTION 14.3 Expenses; Indemnity. The Borrowers will (a) pay all reasonable
and customary out-of-pocket expenses (including, without limitation, all costs
of electronic or internet distribution of any information hereunder) of the
Administrative Agent in connection with (i) the preparation, execution and
delivery of this Agreement and each other Loan Document, whenever the same shall
be executed and delivered, including, without limitation, all out-of-pocket
syndication and due diligence expenses and reasonable fees, disbursements and
other charges of counsel for the Administrative Agent and (ii) the preparation,
execution and delivery of any waiver, amendment or consent by the Administrative
Agent or the Lenders relating to this Agreement or any other Loan Document,
including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent (which shall be limited to one counsel per jurisdiction
of formation of the Borrowers), (b) pay all reasonable and customary
out-of-pocket expenses of the Administrative Agent and each Lender actually
incurred in connection with the administration and enforcement of any rights and
remedies of the Administrative Agent and Lenders under the Credit Facility,
including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding, creating and perfecting Liens in favor
of Administrative Agent on behalf of Lenders, enforcing any Obligations of, or
collecting any payments due from, the Borrowers or any Subsidiary Guarantor by
reason of an Event of Default (including in connection with the sale of,
collection from, or other realization upon any collateral or the enforcement of
the Subsidiary Guaranty Agreement); consulting with appraisers, accountants,
engineers, attorneys and other Persons concerning the nature, scope or value of
any right or remedy of the Administrative Agent or any Lender hereunder or under
any other Loan Document or any factual matters in connection therewith, which
expenses shall include without limitation the reasonable fees and disbursements
of such Persons, (c) any civil penalty or fine assessed by the U. S. Department
of the Treasury’s Office of Foreign Assets Control against, and all reasonable,
out-of-pocket costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of Loans, the issuance of Letters of Credit,
the acceptance of payments or of collateral due under the Loan Documents and
(d) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, partners,
employees, agents, officers, advisors and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person arising out of or in connection with any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including, without
limitation, reasonable attorney’s and consultant’s fees, except to the extent
that any of the foregoing (a) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted directly
from the gross negligence or willful misconduct of the party seeking
indemnification therefor or (b) result from a claim brought by any Credit Party
against an indemnitee for breach in bad faith of the obligations under this
Agreement or the other Loan Documents of the party seeking indemnification if
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

104



--------------------------------------------------------------------------------



 



     SECTION 14.4 Set-off. (a) If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Canadian Dollar Lender, the
Swingline Lender and each of their respective Affiliates, is hereby authorized
at any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency, but excluding trust accounts
expressly prohibiting any such set-off rights) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Canadian Dollar Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrowers or any other
Credit Party against any and all of the obligations of the Borrowers or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender, the Canadian Dollar Lender or the
Swingline Lender, irrespective of whether or not such Lender, such Issuing
Lender, the Canadian Dollar Lender or the Swingline Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Canadian Dollar Lender or the Swingline Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each Issuing Lender, the Canadian Dollar Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such the Issuing Lender, the Canadian Dollar Lender, the Swingline Lender or
their respective Affiliates may have. Each Lender, each Issuing Lender, the
Canadian Dollar Lender and the Swingline Lender agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

     (b) Any amount to be set-off pursuant to Section 14.4(a) shall be
denominated in Dollars and any amount denominated in an Alternative Currency
shall be in an amount equal to the Dollar Amount of such amount at the most
favorable spot exchange rate determined by the Administrative Agent to be
available to it; provided that if at the time of any such determination no such
spot exchange rate can reasonably be determined, the Administrative Agent may
use any reasonable method as it deems applicable to determine such rate, any
such determination to be conclusive absent manifest error.

     (c) Each Lender and any assignee or participant of such Lender in
accordance with Section 14.11 are hereby authorized by the Borrower to combine
currencies, as deemed necessary by such Person, in order to effect any set-off
pursuant to Section 14.4(a).

     SECTION 14.5 Governing Law. This Agreement and the other Loan Documents,
unless otherwise expressly set forth therein, shall be governed by, construed
and enforced in accordance with the laws of the State of New York, including
Section 5-1401 and Section 5-1402 of the General Obligation Law of the State of
New York, without reference to any other conflicts of law principles thereof.

105



--------------------------------------------------------------------------------



 



     SECTION 14.6 Jurisdiction and Venue.

     (a) Jurisdiction. The Credit Parties hereby irrevocably consent to the
personal jurisdiction of the state and federal courts located in New York, New
York (and any courts from which an appeal from any of such courts must or may be
taken), in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement and the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations. The Credit Parties hereby irrevocably consent to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 14.1. Nothing in this
Section shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against the Credit Parties or their respective properties in the
courts of any other jurisdictions.

     (b) Venue. The Credit Parties hereby irrevocably waive any objection they
may have now or in the future to the laying of venue in the aforesaid
jurisdictions in any action, claim or other proceeding arising out of or in
connection with this Agreement, any other Loan Document or the rights and
obligations of the parties hereunder or thereunder. The Credit Parties
irrevocably waive, in connection with such action, claim or proceeding, any plea
or claim that the action, claim or other proceeding has been brought in an
inconvenient forum.

     (c) Appointment of the U.S. Borrower as Agent for the Borrowers. Each
Credit Party hereby irrevocably appoints and authorizes the U.S. Borrower to act
as its agent for service of process and notices required to be delivered under
this Agreement or under the other Loan Documents, it being understood and agreed
that receipt by the U.S. Borrower of any summons, notice or other similar item
shall be deemed effective receipt by each Credit Party and its Subsidiaries.

     SECTION 14.7 Waiver of Jury Trial.

     (a) Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH CREDIT PARTY
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO
ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

     (b) Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during a
Dispute. Each such Person shall have and hereby reserves the right to proceed in
any court of proper jurisdiction or by self help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any

106



--------------------------------------------------------------------------------



 



real or personal property or other security by exercising a power of sale
granted in the Loan Documents or under Applicable Law or by judicial foreclosure
and sale, including a proceeding to confirm the sale, (ii) all rights of self
help including peaceful occupation of property and collection of rents, set off,
and peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.

     SECTION 14.8 Reversal of Payments. To the extent a Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law,
state, provincial or federal law, common law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

     SECTION 14.9 Injunctive Relief; Punitive Damages.

     (a) The Credit Parties recognize that, in the event the Credit Parties fail
to perform, observe or discharge any of their obligations or liabilities under
this Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent’s and the Lenders. Therefore, the Credit Parties agree that
the Administrative Agent’s and the Lenders, at the Administrative Agent’s and
the Lenders’ option, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

     (b) The Administrative Agent, the Lenders and each Credit Party hereto (on
behalf of itself and the Credit Parties) hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

     SECTION 14.10 Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting

107



--------------------------------------------------------------------------------



 



forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

     SECTION 14.11 Successors and Assigns; Participations.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

          (i) except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment, unless such assignment is made to an existing Lender, to
an Affiliate thereof, or to an Approved Fund, in which case no minimum amount
shall apply, unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Company, otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that the Company shall be deemed to have given its consent five (5) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Company prior to such fifth (5th) Business Day;

          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;

108



--------------------------------------------------------------------------------



 



          (iii) any assignment of a Commitment must be approved by the
Administrative Agent, the Canadian Dollar Lender, the Swingline Lender and the
Issuing Lenders unless the Person that is the proposed assignee is itself a
Lender with a Commitment (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and

          (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits and obligations of Sections 4.10, 4.11, 4.12,
4.13 and 14.14 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the U.S. Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the U.S. Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the U.S. Borrower and any Lender, solely to the
extent of any entries applicable to such Lender, at any reasonable time and from
time to time upon reasonable prior notice.

     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Credit Party or the Administrative Agent, sell participations to
any Person (other than a natural person or a Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Credit Parties, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

109



--------------------------------------------------------------------------------



 



     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the
Section 14.2 that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.10, 4.11, 4.12 and 4.13 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 14.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.7 as though
it were a Lender.

     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.12 and 4.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the U.S. Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.13 unless the U.S. Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the U.S. Borrower, to comply with Section 4.13(e) as though it were a
Lender.

     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

     SECTION 14.12 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) in accordance with the
Administrative Agent’s regulatory compliance policy, to the extent requested by,
or required to be disclosed to, in accordance with the Administrative Agent’s
regulatory compliance policy, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any purchasing Lender,
proposed purchasing Lender, Participant or proposed Participant or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) with the consent
of the

110



--------------------------------------------------------------------------------



 



Company, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrowers. For purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from a Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

     SECTION 14.13 Acknowledgement. Each of the parties hereto is aware of the
restrictions imposed by the United States securities laws on the purchase or
sale of securities by any person who has received material, non-public
information from the issuer of such securities and on the communication of such
information to any other person when it is reasonably foreseeable that such
other person is likely to purchase or sell such securities in reliance upon such
information. Each of the parties hereto acknowledges and understands that
(i) the federal securities laws, in addition to applicable state laws, prohibit
any person from trading in any security on the basis of material nonpublic
information about the security or its issuer; (ii) information should be
regarded as material if there is a likelihood that it would be considered
important by an investor in making a decision regarding the purchase or sale of
a security; (iii) theses laws apply to all person who possess, or have access
to, material nonpublic information concerning an issuer or its securities;
(iv) the information includes, or may include, material non-public information
about the Company and its Subsidiaries; and (v) violation of such federal and
state laws can result in sever civil and criminal penalties.

     SECTION 14.14 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

     SECTION 14.15 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

     SECTION 14.16 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

111



--------------------------------------------------------------------------------



 



     SECTION 14.17 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

     SECTION 14.18 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

     SECTION 14.19 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

     SECTION 14.20 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

     SECTION 14.21 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

     SECTION 14.22 Advice of Counsel, No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

     SECTION 14.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.

     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of

112



--------------------------------------------------------------------------------



 



the Security Documents which imposes additional burdens on any Credit Party or
its Subsidiaries or further restricts the rights of any Credit Party or its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

     (b) The Credit Parties expressly acknowledge and agree that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Credit Parties shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Credit Parties
shall or would be in breach of any other covenant contained in Articles VIII,
IX, or X.

     SECTION 14.24 Continuity of Contract. The parties hereto agree that the
occurrence or non-occurrence of EMU, any event or events associated with EMU
and/or the introduction of the euro in all or any part of the European Union
(a) will not result in the discharge, cancellation, rescission or termination in
whole or in part of this Agreement or any other Loan Document, (b) will not give
any party the right to cancel, rescind, terminate or vary this Agreement or any
other Loan Document or (c) will not give rise to an Event of Default, in each
case other than as specifically provided in this Agreement.

     SECTION 14.25 Language. The parties acknowledge that they have required
that this agreement and all related documents be drawn up in English. Les
parties reconnaissent avoir exigé que la présente convention et tous les
documents connexes soient rédigés en anglais.

     SECTION 14.26 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Company and its Subsidiaries that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit parties, which information includes the
name and address of Credit Parties and other information that will allow such
Lender to identify such Credit Parties in accordance with the Act.

[Signature pages to follow]

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            PRA INTERNATIONAL, a Delaware corporation,
as Company and a Parent Guarantor
      By:   /s/ Patrick K. Donnelly         Name:   Patrick K. Donnelly       
Title:   President and Treasurer     

            PRA SUB, INC., a Delaware corporation, as a
Parent Guarantor
      By:   /s/ Patrick K. Donnelly         Name:   Patrick K. Donnelly       
Title:   President and Treasurer     

            PRA INTERNATIONAL OPERATIONS, INC., a
Delaware corporation, as a Parent Guarantor
      By:   /s/ Patrick K. Donnelly         Name:   Patrick K. Donnelly       
Title:   President and Treasurer     

            PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia corporation, as
U.S. Borrower
      By:   /s/ Patrick K. Donnelly         Name:   Patrick K. Donnelly       
Title:   President and Treasurer     

         

[Signature Pages Continue]

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            PHARMACEUTICAL RESEARCH ASSOCIATES INTERNATIONAL, INC., a company
organized under the laws of Canada, as Canadian Borrower
      By:   /s/ Patrick K. Donnelly         Name:   Patrick K. Donnelly       
Title:   President and Treasurer   

            PHARMACEUTICAL RESEARCH ASSOCIATES, GmbH., a company organized under
the laws of Germany, as German Borrower
      By:   /s/ Norbert Bender         Name:   Norbert Bender        Title:  
Director   

            PHARM RESEARCH ASSOCIATES (UK) LIMITED, a company organized under
the laws of England and Wales, as UK Borrower
      By:   /s/ Patrick K. Donnelly         Name:   Patrick K. Donnelly       
Title:   President and Treasurer     

[Signature Pages Continue]

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender,
Issuing Lender and Lender
                       

[Signature Pages Continue]

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
                       

[Signature Pages Continue]

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            CANADIAN IMPERIAL BANK OF COMMERCE,
as Canadian Dollar Lender
                       

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            CIBC INC.,

as Lender
                       

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION, as Lender
                       

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as Lender
                       

[Credit Agreement — PRA International]

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
To Credit Agreement

Mandatory Cost Formulae



1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the United Kingdom’s Financial Services Authority (the “Financial
Services Authority”) (or, in either case, any other authority which replaces all
or any of its functions) or (b) the requirements of the European Central Bank.  
2.   On the first day of each Interest Period (or as soon as possible
thereafter), the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Lending Office.  
4.   The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrative Agent as follows:



  (a)   in relation to a Loan denominated in Pounds Sterling:

      AB + C(B - D) + E x 0.01


--------------------------------------------------------------------------------

100 - (A + C)   percent per annum



  (b)   in relation to a Loan denominated in any currency other than Pounds
Sterling:

      E x 0.01


--------------------------------------------------------------------------------

300   percent per annum.



    Where:



  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 



--------------------------------------------------------------------------------



 



  B   is the percentage rate of interest (excluding the Applicable Margin and
Mandatory Cost and, if the same would otherwise apply, the additional Default
Rate) payable for the relevant Interest Period on the relevant Loan.     C   is
the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.     D   is the percentage rate per annum payable by the Bank of
England to the Administrative Agent on interest bearing Special Deposits.     E
  is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.



5.   For the purposes of this Schedule 1.01(e):



  (a)   “Eligible Liabilities” has the meaning given to it from time to time
under or pursuant to the Bank of England Act 1998 or (as may be appropriate) by
the Bank of England;     (b)   “Fees Rules” means the rules on periodic fees
contained in the FSA Supervision Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits;     (c)   “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate);     (d)   “Reference Banks” means
the principal London Office of Wachovia Bank, National Association or such other
bank as may be appointed by the Administrative Agent after consultation with the
Borrower;     (e)   “Special Deposits” has the meanings given to it from time to
time under or pursuant to the Bank of England Act 1998 or (as may be
appropriate) by the Bank of England; and     (f)   “Tariff Base” has the meaning
given to it in, and will be calculated in accordance with, the Fees Rules.



6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 



--------------------------------------------------------------------------------



 



7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

     8. Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:



  (a)   the jurisdiction of its Lending Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.



    Each Lender shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.   9.   The
percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.   10.   The Administrative Agent shall have
no liability to any person if such determination results in an Additional Cost
Rate which over or under compensates any Lender and shall be entitled to assume
that the information provided by any Lender or Reference Bank pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.   11.   The
Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Schedule 1.01(e) in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties.   13.   The Administrative Agent may from time to time,
after consultation with the Borrower and the Lenders, determine and notify to
all parties of any amendments which are

 



--------------------------------------------------------------------------------



 



    required to be made to this Schedule 1.01(e) in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 